Exhibit 10.10

 

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA   

 

PUBLIC DEED No. 0216

ZERO – TWO HUNDRED AND SIXTEEN

GRANTED BY NOTARY ELEVENTH OF BOGOTA, D.C.

DATE: JANUARY 30TH. OF 2006

TYPE OF ACT OR ACTS: EXECUTION

GRANTOR: HARKEN DE COLOMBIA LIMITED

I, ZULMA NAVARRO DE BAUTISTA, acting as Notary Eleventh of Bogota Circuit,
granted this public deed hereunder following term in Bogota, Capital District,
Cundinamarca State, Republic of Colombia

Before me personally appeared GUILLERMO SANCHEZ BARBOSA, of legal age,
temporarily in this city, identified with Passport No. 132457597, acting as
Legal Representative on behalf of HARKEN DE COLOMBIA LIMITED, partnership that
by means of public deed No. 406 of February 19 of 1993, granted by Notary
Eleventh of Bogota D.C. Circuit, registered on February 26 of 1993 under number
37180 of Book VI, formalized the establishing of its branch in Colombia, such
quality and existence is certified in the Certificate of Incorporation and Legal
Representation issued by the Chamber of Commerce of Bogotá, D.c. which is
attached for its execution, and he expressed:

FIRST: That he presents for safeguarding and formalizing in this Notary the
HYDROCARBON EXPLORATION AND PRODUCTION CONTRACT – LUNA LLENA, Agencia Nacional
de Hidrocarburos, Sector Luna Llena, Contractor: Harken de Colombia Limited, in
fifty six (56) sheets of notarial paper. Effective date: December 275h of 2005,
with its attachments: Attachment A: Contracted area, Attachment B: Minimum
Exploratory Plan, Attachment C: Model of Letter of Credit.

SECOND: That he presents said document for its execution for the purpose that
the Notary issues the corresponding copies.

HERE MINUTES SUBMITTED.

GRANTING AND AUTHORIZATION

This is issued in two (2) sheets of notarial paper with numbers AA 23759220
AA23700391 and having been duly read by grantors they gave their conformity and
consent with redaction as it corresponds to minute submitted and in witness
thereof they executed it before me.

Notary rights $36,640.

Superintendency $3,055

Notary National Fund $3,055

Decree 1681 of 1996, Resolution 7200 of December 14 of 2005



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA   

 

CHAMBER OF COMMERCE DOCS



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    1

 

AGENCIA NACIONAL DE HIDROCARBUROS

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT – LUNA LLENA

 

SECTOR:   LUNA LLENA CONTRACTOR:   HARKEN DE COLOMBIA LIMITED EFFECTIVE DATE:  
DECEMBER 27, 2005

The contracting parties, Agencia Nacional de Hidrocarburos (National Hydrocarbon
Agency), hereinafter ANH, special administrative unit to the Ministry of Mines
and Energy, created by Act 1760 of June 26, 2003, with main domicile in Bogotá,
D.C., represented by JOSE ARMANDO ZAMORA REYES, of legal age, with citizenship
card No. 19.303.017 issued in Bogota, with domicile in Bogota D.C. who states
that 1. in his capacity of General Director of ANH, acting as representative of
the agency and 2. for the purpose of entering into this contract he has been
authorized by the ANH Board of Directors, as recorded in Minute No. 45 of
November 11 of 2005, and in the other party HARKEN DE COLOMBIA LIMITED,
partnership established under the law of Cayman Islands, domiciled in Cayman
Islands, with a branch in Colombia and domiciled in Bogotá, D.C., as per public
deed No. 406 of February 19 of 1993, granted by Notary Eleventh (11) of Bogotá,
D.C. Circuit, represented by GUILLERMO SANCHEZ, of legal age, citizen of the
United States of America, identified with Passport 132457597 who states that 1.
He is acting as Legal Representative of the company HARKEN DE COLOMBIA LIMITED.
2. for the purpose of entering into this contract he has been fully authorized
by as recorded in the Certificate of Incorporation and Legal Representation
issued by the Chamber of Commerce of Bogotá, D.C. 3. solemnly swears that he and
the company represented by him do not fall in any of the clauses of
incompatibility or ineligibility stated for entering into this contract and 4.
HARKEN DE COLOMBIA LIMITED has certified that has and is bound to maintain the
financial capacity, the technical competence and its professional skills needed
for performing the operations of this contract. The aforementioned company shall
be for all purposes named as THE CONTRACTOR.

In witness whereof ANH and THE CONTRACTOR have executed this contract contained
in following clauses:

1st CLAUSE – DEFINITIONS

For the purpose of this contract, following statements shall have following
meaning:

Attachments A, B, and C form an integral part of this Contract, and therefore,
whenever the statements herein referred to are used in said attachments, they
shall also have the same meanings.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    2

 

1.1. Abandonment: Plugging and abandonment of wells, dsimantling of
constructions and cleaning and environmental restoring of areas where
exploratory, evaluation or exploitation operations were performed, pursuant to
this contract, in conformity to Colombian legislation.

1.2. Year: It is the twelve consecutive month period as per the Gregorian
calendar, effective from a specific date.

1.3. Calendar year: It is the twelve month period between the January 1st and
December 31st, both inclusive, of each year.

1.4. Contracted area: Surface and its projection in subsoil identified in Clause
3 and bordered in Attachment A, in which THE CONTRACTOR has been authorized,
pursuant to this contract, to perform the Hydrocarbon Exploration, Evaluation
and Exploitation Operations thereof.

1.5. Evaluation area: It is the portion of Contracted Area where THE CONTRACTOR
made a Discovery and where he has decided to carry out the Evaluation Program to
establish its commerciality, pursuant to Clause 7. This area shall be framed by
a surface regular polygon, preferably of four sides which shall comprise the
boundary of the vertical projection on surface of structure or geological trap
containing the Discovery.

1.6. Exploitation area: It is the portion of Contracted Area where one or more
commercial fields are located as set forth in Clause 9 (section 9.3) of this
contract. The area of each Commercial Field shall comprise the boundary of the
vertical projection on the surface of the reservoir or reservoirs that form part
of it and that have been defined by the Ministry of Mines and Energy, in
conformity to Decree 3229 of November 11, 2003, or with norms that amend or
supersede it.

1.7. Barrel: It is the volume measure unit of Liquid Hydrocarbons, represents 42
US gallons, corrected at standard conditions (temperature of 60oF and 1 absolute
pressure atmosphere).

1.8. Good practices of oil industry: They are the good, safe and efficient
operations and procedures generally used by prudent and diligent operators in
international oil industry, under conditions and circumstances alike to the ones
that arise in the performance of operations of this contract, basically in those
aspects related to the use of adequate methods and processes for obtaining the
maximum economical benefit in the final recovery of reserves, reduction of
losses, operational safety and protection to environment, among others, as to
they do not infringe Colombian law.

1.9. Commercial field: It is the portion of Contracted Area in which subsoil
there are one or more discovered reservoirs that THE CONTRATOR has decided to
exploit commercially.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    3

 

1.10. Statement of commerciality: It is the written communication from THE
CONTRACTOR to ANH by which it is stated that the Discovery made in the
Contracted Area is a Commercial Field.

1.11. Discovery: The hydrocarbon reservoir exists when by drilling with drill or
an alike equipment and with appropriate fluid tests, it is achieved the finding
of a rock with hydrocarbons accumulated and that behaves as an independent unit
as to production mechanisms, petro-physical properties and fluid properties.

1.12. Discovery of Non-related natural gas: It is the Discovery which official
test of production, provided that such test be representative of the discovered
reservoir or reservoirs, shows a Gas Oil Ratio (GOR) higher than 7,000 feet3 gas
standard per each barrel of Liquid Hydrocarbon and a molar composition of
heptanes (C7+) less than 4.0%. RGO is understood as the relation between natural
gas volume in feet3 per day and the volume of Liquid Hydrocarbons in barrels per
day produced by a well and the molar composition of heptanes (C7+) and other
hydrocarbons of higher molecular weight. The RGO of a Discovery with several
reservoirs shall be determined upon the weighted average of production of each
reservoir and the heptane molar composition (C7+) as the simple arithmetic mean.

1.13. Day: Period of 24 hours initiated at zero hours (00:00) and terminated at
twenty four hours (24:00).

1.14. Development or Development Operations: Operations and works made by THE
CONTRACTOR that include, this is not an exhaustive list, drilling, completion
and furnishing development wells, design, construction, installation and
maintenance of equipment, pipelines, transfer lines, storing tanks, artificial
production methods, primary and improved recovery systems, transfer systems,
treatment, storing, among others, within the Exploitation Area of the Contracted
Area and outside when necessary.

1.15. Exploration or Exploration Operations: All the studies and works that THE
CONTRACT executes to determine the existence and location of Hydrocarbons in
subsoil, included but not limited to geophysical, geochemical, geological,
mapping and in general, to operations of surface projection, drilling of
Exploratory Wells and other operations directly related to subsoil exploration
for Hydrocarbons.

1.16. Evaluation or Evaluation Operations: All the operations carried out by THE
CONTRACTOR in an Evaluation Area pursuant to Clause 7 of this contract, with the
purpose of evaluating a Discovery, setting limits of reservoir or reservoirs
geometry within the Evaluation Area, determining viability of Hydrocarbon
extraction in economically exploitable quantity and quality and the impact on
environment and social setting it might generate, among others. Such operations
include drilling of Exploratory Wells, acquisition of seismic detailed programs,
carrying production tests and in general, other operations focused toward
establishing if Discovery is a Commercial Field and for setting its limits.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    4

 

1.17. Exploitation: It comprises Development and Production.

1.18. Effective date: It is the day of execution of this contract and since when
all its terms will be effective.

1.19. Natural gas: Mix of gas Hydrocarbons at standard conditions (temperature
of 60oF and 1 absolute pressure atmosphere) formed by the most volatile members
of the paraffinic Hydrocarbons series.

1.20. Hydrocarbons: All organic compounds constituted basically by the natural
mix of Carbon and Hydrogen and also by those substances that are with them or
are derived from them.

1.21. Liquid Hydrocarbons: All Hydrocarbons produced in the Contracted Area that
under standard conditions of temperature ad pressure (temperature of 60oF and 1
absolute pressure atmosphere) occur as liquid in the well head or in the
separator, and also de distillates and condensates extracted from gas.

1.22. Heavy Liquid Hydrocarbons: All liquid Hydrocarbons with API gravity equal
or below 15o (15o API).

1.23. Interest on arrears: When it is about Colombian pesos it shall be the
maximum interest on arrears rate legally permitted and certified by the
competent authority; when it is about US dollars it shall be the main LIBOR rate
(London Interbank Lending Offered Rate) at three months for deposits in US
dollars, plus 4% (LIBOR +4%).

1.24. Month: Period from any day of a calendar month that ends up the Day
precedent to the same Day in the next calendar month, or if it is the first Day
of the month until the last Day of said month.

1.25. Parties: When Contract execution, ANH and THE CONTRACTOR. Later and at any
time, ANH one party and THE CONTRACTOR and/or its assignees duly accepted by
ANH.

When THE CONTRACTOR party is formed by a plural number of companies, they shall
appoint a single one to act as their representative before ANH.

1.26. Exploratory period: It is the period of six (6) years effective from the
effective date, as well as of any granted extension, during which THE CONTRACTOR
shall perform the Minimum Exploratory Plan.

1.27. Exploitation period: With regard to each Exploitation Area, it is the term
of up to twenty four (24) years and their extensions, if any, effective since
the date of Statement of Commerciality of the appropriate Commercial Field,
during which THE CONTRACTOR shall perform the Development and Production
Operations.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    5

 

1.28. Exploitation Plan: It is the guideline document prepared by THE CONTRACTOR
pursuant to Clauses 9 and 10 of this contract for performing the technical,
efficient and economical Exploitation of each Exploitation Area and it shall
contain, among other aspects, the calculation of Hydrocarbon reserves,
description of production facilities and Hydrocarbon transport, short and
medium-term forecasts of Hydrocarbon Production, the Abandonment plan and the
Exploitation Work Plan for the remaining calendar year or for next calendar
year.

1.29. Exploratory Well: It is the well to be drilled by THE CONTRACTOR in the
Contracted Area for the exploration of Hydrocarbon reservoirs, in a non-tested
area as Hydrocarbon producer or to find additional reservoirs to a Discovery or
to extend limits of known reservoirs of a Discovery.

1.30. Production or Production Operations: All operations performed by THE
CONTRACTOR in the Exploitation Area related to processes for extracting,
collection, treatment, storing and transfer of Hydrocarbon up to Delivery Point,
Abandonment and any other operations related to Hydrocarbon obtaining.

1.31. Minimum Exploratory Plan: It is the plan of Exploration Operations agreed
in Clause 5 (section 5.1) of this contract that THE CONTRACTOR is bound to
perform, at least during the phase of the Exploration Period where it enters.

1.32. Evaluation Program: It is the Evaluation of Operations presented by THE
CONTRACTOR to ANH pursuant to Clause 7 of this contract with the purpose of
evaluating the Discovery and determining if it is a Commercial Field. The
performance of the Evaluation Program and the presentation of the outcome report
to ANH are the requirements for the statement if the Discovery is a Commercial
Field.

1.33. Work Plan: It is the description of operations and Exploration, Evaluation
and/or Exploitation operations of Contracted Area pursuant to this contract. The
Work Plan shall include the schedule as per THE CONTRACTOR shall initiate and
finish the operations and the appropriate budget.

1.34. Delivery Point: It is the place agreed by the Parties where the
Hydrocarbon production of each field is measures in the minimum specification of
entry to any transport system used by THE CONTRACTOR with the purpose of
determining the Hydrocarbon volume corresponding to royalties and the
Hydrocarbon volume of THE CONTRACTOR.

1.35. Re-entry: Existing plugged well that is re-activated by drilling
techniques for the purpose of carrying out the evaluation of the target
reservoir.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    6

 

CLAUSE 2 – SUBJECT

2.1. Subject: By virtue of this contract THE CONTRATOR is granted exclusively
with the right to explore the Contracted Area and to explore the Hydrocarbons
property of the State that are discovered in said area. THE CONTRACTOR shall
have rights on his corresponding part of the Hydrocarbons production from the
Contracted Area, pursuant to the Clause 14 of this contract.

2.2. Scope: THE CONTRACTOR, exercising its right, shall perform the operations
and operations subject matter of this contract, at their exclusive cost and
risk, providing all necessary resources for forecasting, preparing and carrying
out the Exploration, Evaluation, Development and Production operations and
activities within the Contracted Area.

2.3. Exlusion of righst on other natural resources: Rights granted in this
contract refer exclusively to Hydrocarbons property of State that are discovered
within the Contracted Area and therefore, shall not extend to another natural
resource that might exist in said area.

CLAUSE 3 – CONTRACTED AREA

3.1. Extension: The Contracted Area comprises a total extension of approximately
one hundred and forty nine three hundred (149.300) hectares. This area is the
one described in Annex “A” which forms part of this contract and is located
within municipalities jurisdictions of Paz de Ariporo in Casanare state and La
Primavera in Vichada. The Contracted Area shall be reduced gradually pursuant to
this clause.

3.2. Restrictions: In the event that a portion of the Contracted Area is
extended to areas comprised within the Natural National Parks System or another
reserved, excluded or restricted areas, geographically limited by the
appropriate authority, or when the over the contracted area regions with same
characteristics aforementioned are extended. THE CONTRACTOR shall be bound to
accept the conditions that regarding such areas the competent authorities so
impose. ANH shall not assume any responsibility to this regard.

Every time the ANH shall know any demand of private property on Hydrocarbons of
subsoil within the Contracted Area, it shall proceed as appropriate in
conformity to legal provisions.

3.3. Return of Areas in Exploration, Evaluation and Exploitation: THE CONTRACTOR
shall return the areas in Exploration, Evaluation, and Exploitation in all cases
foreseen in this contract as the grounds of return, by waive, by terms maturity,
by cases foreseen in clause 8 (section 8.2) and by non compliance of activities
corresponding to Work Plans or in general, by any other contractual ground that
imposes to THE CONTRACTOR the obligation of returning the respective area.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    7

 

3.4. Voluntary returns: THE CONTRACTOR shall at any time make partial returns of
Contracted Area, provided that the compliance of obligations contracted by
virtue of this contract are not affected. If such voluntary returns take place
during the effectiveness of the Exploration Period they shall be accounted for
the purpose of the obligatory return of areas.

3.5. Restoring of return areas: THE CONTRACTOR shall make all Abandonment
activities needed and shall restore the returned areas in conformity to
provision of Colombian legislation and this contract.

3.6. Outlining of returned areas: Areas returned by THE CONTRACTOR shall
comprise the less possible number of rectangular adjacent blocks limited by
lines in direction North-South and East-West, following a similar grid than the
one formed by the cartographic plates of Instituto Geográfico “Agustín Codazzi”.

3.7. Execution of areas returning: Every area return made during this contract
shall be executed in a minute by the Parties.

CLAUSE 4 – TERM AND PERIODS

4.1. Term: Term of this contract shall be determined pursuant to following
clauses.

4.2. Exploration period: The exploration period shall last six (6) years as from
the Effective Date and is split in the phases described below. The first phase
of the Exploration Period shall start in the Effective Date and the next phases
in the Calendar Day following the termination of previous phase.

Phase 1 will last eighteen (18) months

Phase 2 will last eighteen (18) months

Phase 3 will last twelve (12) months

Phase 4 will last twelve (12) months

Phase 5 will last twelve (12) months

4.2.1. Waiver right in the Exploration Period: During the development of any of
the phases of the Exploration Period, THE CONTRACTOR shall have the right to
waive this contract, provided that it has satisfactorily complied with the
Minimum Exploratory Plan of the ongoing phase and any other obligations at its
account. To that effect, THE CONTRACTOR shall notify in writing to ANH previous
to completion of ongoing process.

4.2.2. Extension of one Exploration Period phase: Upon request from THE
CONTRACTOR to ANH the ongoing phase of the Exploration Period shall be extended
until the drilling completion of the Exploratory Wells and/or acquisition of
seismic programs and two (2) months more, provided that following conditions are
fulfilled:

 

a. That aforementioned Exploration Operations form part of the Minimum
Exploratory Plan and would have been started at least one (1) month before date
of completion of the corresponding phase of the Exploration Period.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    8

 

b. That THE CONTRACTOR has performed in uninterrupted manner such Exploration
Operations, and

 

c. That nevertheless the diligence applied to perform such Exploration
Operations, THE CONTRACTOR deems reasonable that the remaining time is
insufficient for concluding them before the expiration date of the ongoing
phase.

With the request for extension THE CONTRACTOR shall submit to ANH the documents
supporting its request and appropriate guarantee, in conformity to requirements
set forth in Clause 22 of this contract.

4.2.3. Termination of Contract for expiration date of Exploration Period: By
expiration date of Exploration Period the contract shall be terminated if there
is not an Evaluation Area, an Exploitation Area or a Discovery made by THE
CONTRACTOR in the last phase of the Exploration Period in Contracted Area. In
such event, THE CONTRACTOR shall return to ANH the entire Contracted Area
without prejudice of the compliance of other liabilities and it is bound to
demonstrate that it has complied with the Abandonment liabilities, certifying
that drilled wells have been duly plugged and abandoned, that surface facilities
have been fully dismantled and that cleaning and environmental tasks have been
carried in conformity to applicable regulations.

4.3. Exploitation Period: The Exploitation Period is addressed separately from
each Exploitation Area and, therefore, any reference to term, extension or
completion of Exploitation Period are related to each Exploitation Area in
particular.

4.3.1. Term: The Exploitation period shall last twenty four (24) years effective
as of the date that ANH receives the Commerciality Statement from THE
CONTRACTOR, provided in Clause 8 of this contract.

4.3.2. Extension of Exploitation Period: The ANH shall extend the Exploitation
Period up to the economical limit of the Commercial Field, at THE CONTRACTOR’S
option, provided that following conditions are complied with:

That THE CONTRACTOR submits the extension request by writing to ANH with four
(4) years in advance as maximum but not less than one (1) year with regard to
the date of expiration date of the Period of Exploitation of the corresponding
Area of Exploitation.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    9

 

That the Area of Exploitation is producing Hydrocarbons with regularity at the
date of request.

That THE CONTRACTOR demonstrates that for the four (4) Calendar Years previous
to date of request it has carried out the drilling plan that includes ate least
one well for each Calendar Year and/or that it has had the pressure maintenance
project active or the secondary, tertiary or improved recovery.

Paragraph: If THE CONTRACTOR does not satisfy the entire scope of the condition
demanded in section c) above, the ANH, previous to analysis of rationale
submitted by THE CONTRACTOR shall grant the extension. It is understood that
rejection by ANH shall not generate a disagreement and shall not subject to the
procedure set forth in Clause 27 of this contract. In any event, extension of
the Exploitation Period shall be executed by the signature of an addendum to the
contract.

4.3.3. Voluntary termination of the Exploitation Period: THE CONTRACTOR shall be
able to terminate this contract with respect to any Exploitation Area at any
time during the Exploitation Period, for such purpose it shall notify by writing
to ANH with at least three (3) months in advance, without prejudice of the
compliance of remaining liabilities.

4.3.4 Effects of termination of Period of Exploitation: When for any cause,
rights and operative liabilities cease with respect to any Exploitation Area,
THE CONTRACTOR shall leave in good condition the wells that by that time are
productive and constructions and other real estate, which shall become property
of ANH free of charge, with easements and goods acquired for the benefit of
exploitation until the Delivery Point, even if such goods are out of the
Exploitation Area. With regard to movable goods exclusively intended for
servicing said Exploitation Area, if termination takes place before the first
eighteen (18) years of the Exploitation Period, THE CONTRACTOR shall be bound to
offer to ANH at their value in books. If in the three (3) month term, as from
the date of offering, ANH did not respond positively, THE CONTRACTOR shall
dispose of them freely. If the termination takes place after the first eighteen
(18) Years of the Exploitation Period, such goods will pass to ANH free of
charge. ANH shall establish which of the wells in production at that time shall
be abandoned and those that shall continue in production. Any disagreement with
regard to the type and destination of goods shall be subject to the procedure
provided in Clause 27. Likewise, THE CONTRACTOR shall be bound to assign to ANH
or whoever it indicates the Environmental License and the economical resources
needed for honoring the Abandonment liabilities. Enforcing of this clause shall
not imply a employer substitution between THE CONTRACTOR and ANH.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    10

 

CLAUSE 5 – MINIMUM EXPLORATORY PLAN

5.1. Minimum Exploratory Plan of each phase: During the Exploration Period THE
CONTRACTOR shall perform the Minimum Exploratory Plan of each phase described in
Attachment B which forms part of this contract. For the compliance of the
Minimum Exploratory Plan liabilities, the Exploratory Wells proposed by THE
CONTRACTOR shall be Exploratory Wells for a new field (of type A-3) or
Exploratory Wells that form part of the Evaluation Plan, in conformity to
provisions in Clause 7 (section 7.3b) of this contract. In remaining cases the
Exploratory Well proposed by THE CONTRACTOR shall be accepted by ANH in advance.

5.2. Exploration Works Plans: THE CONTRACTOR is bound to submit to ANH the
Exploration Work Plan for the phase to initiate, describing how the compliance
of liabilities will be carried out with eight (8) Calendar Days in advance, with
regard to the start of each phase of the Exploratory Period. For the first phase
THE CONTRACTOR shall submit the Exploration Work Plan in thirty (30) Calendar
Days as of the Effective Date.

5.3. Modifications to Minimum Exploratory Plan

5.3.1. During ongoing phase: In the course of the first half of the term of any
Exploration Period phase, other than the first phase, THE CONTRACTOR shall
substitute the acquisition and processing of a seismic program contained in the
Minimum Exploratory Plan, initially presented for the ongoing phase, by the
drilling of one or more Exploratory Wells or by the acquisition and processing
of the seismic program of latest technology provided that the financial effort
of the new Minimum Exploratory Plan be equivalent or better than the presented
initially for the respective phase. In this event, THE CONTRACTOR shall notify
by writing and in advance to ANH of the intended Exploration Operations
substitution.

5.3.2. For next phase: If after drilling a Exploratory Well it turns out dry THE
CONTRACTOR judges that Contracted Area forecast does not justify the drill of
one (1) Exploratory Well contained in the Minimum Exploratory Plan of next phase
of Exploration Period, THE CONTRACTOR shall be able to substitute said drilling
by the acquisition and processing of a seismic program, provided that the
financial effort be equivalent or better than the Minimum Exploratory Plan for
the respective phase and that THE CONTRACTOR shall inform in advance and by
writing to ANH of the intended substitution.

5.4. Additional Exploration: THE CONTRACTOR shall carry out additional
Exploratory Operations in the Minimum Exploratory Plan or in the Subsequent
Exploratory Plan, with no modification of the agreed term for the performance of
the Minimum Exploratory Plan or of the Subsequent Exploratory Plan of the
ongoing phase or of next phases due to such Exploration Operations. For
exercising this right THE CONTRACTOR shall notify to ANH in advance with respect
to intended additional Exploration Operations. If said Exploration Operations
are the defined in the Minimum Exploratory Plan of following phase, the ANH
shall certify such Exploration Operations in compliance to exploratory
commitments agreed for next phase. Otherwise, if THE CONTRACTOR wishes



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    11

 

that such additional Exploration Operations be certified to the compliance of
exploratory commitments agreed for next phase, if any, it shall request so by
writing to ANH who at its sole discretion, shall determine whether it accepts or
not such certificate. In the event that said request be accepted by ANH, it
shall determine how the additional Exploration Operations performed in next
phase of Exploration Period will be certified in full or in part.

5.5. Problems during Exploratory Wells drilling: During the drilling of the
Exploratory Well corresponding to the Minimum Exploratory Plan or to the
Subsequent Exploratory Plan and before reaching the target depth, should
non-controllable geological problems arise such as cavities, abnormal pressures,
impenetrable formations, severe circulation losses or other technical conditions
that prevent from drilling the Exploratory Well, in spite of THE CONTRACTOR’s
tenacity to continuing drilling works pursuant to Good Practices of Oil
Industry; THE CONTRACTOR shall be able to request to ANH to consider the
drilling obligation fulfilled by means of presenting the technical report which
describes in detail the situation and efforts made to overcome the problem. Said
report shall be presented to ANH in a term no later than fifteen (15) Calendar
Days as of said non-controllable problem start. If ANH accepts that THE
CONTRACTOR terminates the drilling operations in the aforementioned well, it
should abandon or complete it up to reached depth, and the Minimum or Subsequent
Exploratory Plan obligation for such well shall be understood as fulfilled.

CLAUSE 6 – SUBSEQUENT EXPLORATORY PLAN

6.1. Subsequent Exploratory Plan: By the end of the Exploration Period, provided
that there is at least one Evaluation Area or one Exploitation Area or one
Discovery made by THE CONTRACTOR in the last phase of the Exploration Area in
Contracted Area, THE CONTRACTOR shall be able to retain fifty (50%) of
Contracted Area (excluded Evaluation and Exploitation Areas) to carry out the
Subsequent Exploration Plan in the retained area but outside Evaluation and
Exploitation Areas. In such event, following procedure shall be applied:

 

a. Before the termination date of the last phase of the Exploration Period, THE
CONTRACTOR shall notify in writing to ANH its intention to carry out the
Subsequent Exploration Plan.

 

b. Such notice should describe the Exploration Operations that constitute the
Subsequent Exploration Plan that THE CONTRACTOR undertakes to carry out by
splitting in two (2) phases of two (2) years each, as of the first until the
completion of last phase of the Minimum Exploratory Plan. Each of the phases of
the Subsequent Exploratory Plan shall contain at least same Exploratory
Operations for last phase of Minimum Exploratory Period.

 

c.

Once the liabilities of first phase of Subsequent Exploratory Plan have been
complied timely, THE CONTRACTOR shall be able to choose not continuing to



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    12

 

 

second phase, which imposes the entire return of retained areas for this effect
of for continuing with second phase, which forces to return only fifty (50%) of
them, excluded existing Evaluation and Exploitation. THE CONTRACTOR shall inform
by writing to ANH its decision within the month following the first phase
completion.

Returns of areas mentioned in this clause are understood without prejudice of
existing Evaluation and Exploitation Areas.

CLAUSE 7 – DISCOVERY AND EVALUATION

7.1. Discovery Notice: THE CONTRACTOR shall notify by writing to ANH at any time
within the four (4) months following to completion of drilling of any
Exploratory Well whose results indicate that a Discovery has been made. Such
notice shall be supported by a technical report with results of tests and
description of geological aspects and analysis of fluids and rocks as it has
been instructed by the Ministry of Mines and Energy or by appropriate authority.

Paragraph: If discovery is a Non-related Natural Gas or of Heavy Liquid
Hydrocarbons, THE CONTRACTOR shall likewise, submit calculations and other
supporting information that should have presented to the Ministry of Mines and
Energy or to appropriate authority in charge, for the purpose of its
classification.

7.2. Presentation of Evaluation Plan: If THE CONTRACTOR believes that Discovery
is potentially commercial, it shall present and perform the Evaluation Plan
related to such Discovery pursuant to this Clause. If the Discovery takes place
in the Exploration Period, THE CONTRACTOR shall present the Evaluation Plan
within the six (6) Months following to completion of drilling of discovered
Exploratory Well and in all events, before termination of Exploration Period. If
the Discovery is the result of the Subsequent Exploratory Plan, THE CONTRACTOR
shall present the Evaluation Plan within the six (6) Months following to the
completion of drilling of discovered Exploratory Well and in all events before
the next areas return provided in Clause 6.

7.3. Contents of Evaluation Plan: The Evaluation Plan should contain at least:

 

a. The map with coordinates of Evaluation Area.

 

b. Description and objectives of each Evaluation Operations and information to
be obtained for determining if the Discovery might be declared as Commercial
Field. If in the Evaluation Plans performed during the Exploration Period THE
CONTRACTOR includes drilling the Exploratory Wells, it could certify both the
compliance with the Minimum Exploratory Plan and the appropriate Evaluation Plan
even with drilling of two (2) Exploratory Wells, provided that it is finished
before the term of the Evaluation Plan where they were included or the phase of
the Exploration Period to which said wells correspond, whichever is the nearest.

 

c. Total budget of Evaluation Plan, segregated by years.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    13

 

d. Total term of Evaluation Plan which shall not exceed two (2) years when it
includes drilling of Exploration Wells or one (1) year in remaining events, such
term shall be effective as of the date of presentation to ANH and should
consider the estimated times needed for obtaining permits by other authorities.

 

e. Schedule for performing Evaluation Operations within the aforementioned term.

 

f. Information on the destination of Hydrocarbons and other fluids that THE
CONTRACTOR expects to recover as a result of Evaluation Operations.

 

g. The proposal of Delivery Point for ANH analysis.

7.4 Term extension of Evaluation Plan: If THE CONTRACTOR shall decide to drill
Exploration Wells non forecasted in the Evaluation Plan presented at the
beginning, ANH shall extend the Evaluation Plan term by an additional term that
shall not exceed one (1) Year provided that following conditions are complied
with:

 

a. That THE CONTRACTOR requests so in writing to ANH with at least two
(2) months in advance to the date of termination of the initial term.

 

b. That THE CONTRACTOR is diligent with regard to Evaluation Operations
forecasted in the Evaluation Plan,

 

c. That the required extension is justified by the time needed for drilling and
for additional tests of Exploration Well or Wells;

With the request for extension, THE CONTRACTOR shall deliver to ANH supporting
documents.

7.5. Modifications to Evaluation Plan: THE CONTRACTOR shall be able to modify
the Evaluation Plan at any time during the six (6) Months following to the date
of its presentation to ANH, by notifying timely to ANH and shall adequate the
total term, pursuant to Section 2.3d of this clause, without modifying the
initial agreed date.

7.6. Results of the Evaluation Plan: THE CONTRACTOR shall present to ANH the
thorough report of the Evaluation Plan results within the three (3) Months
following to the termination date. Such report shall include, at least: the
geological description of Discovery and its structure configuration, physical
properties of rocks and fluids in reservoirs related to the Discovery, pressure,
volume and analysis of temperature of fluids, production capacity (per well and
per the whole Discovery) and an estimated on the Hydrocarbon recoverable
reserves.

Paragraph: In the event that a Non-Related Natural Gas or Heavy Liquid
Hydrocarbon Discovery, and at any time of the second half of the Evaluation Plan
term, THE CONTRACTOR shall be able to request to ANH the extension of the
Evaluation Plan up to two (3) additional Years in order to carry out the
feasibility studies for infrastructure construction, on production methods
and/or for market development. In such cases, the request shall include in the
Evaluation Plan the information related with feasibility studies that THE
CONTRACTOR considers necessary. By the end of the granted extension, THE
CONTRACTOR shall submit to ANH the conclusions and recommendations of
feasibility studies.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    14

 

7.7. Only Discovered Exploratory Wells drilled by THE CONTRACTOR outside the
designated areas for Evaluation or Exploitation shall be submitted to this
clause application. Therefore, when new hydrocarbon volumes found form part of
the same Evaluation or Exploitation Area there will not be an Evaluation Period.

CLAUSE 8 – COMMERCIALITY STATEMENT

8.1. Notice: THE CONTRACTOR shall submit to ANH a written statement that
contains clearly and accurately its unconditional decision to exploiting such
Discovery commercially or not, within the three (3) Months following to the
expiration date provided in paragraph of section 7.6 of Clause 7, if applicable.
In the affirmative case, as of the Discovery statement it shall be regarded as
Commercial field.

8.2. Waiver of Rights in negative case: If THE CONTRACTOR does not submit to ANH
such statement in the provided term, it shall be understood that THE CONTRACTOR
has concluded that the Discovery is not a Commercial Field. If the statement is
negative or if there is not any statement, THE CONTRACTOR shall accept that no
right on its behalf was generated and, consequently, he waives to claiming any
right on the Discovery.

CLAUSE 9 – EXPLOITATION PLAN

9.1. Presentation and Contents: THE CONTRACTOR shall submit to ANH the initial
Exploitation Plan within the three (3) Months following to the presentation of
the Commerciality Statement pursuant to Clause 8, which shall contain the
following information, at minimum:

 

a. The map with coordinates of Exploitation Area.

 

b. Calculation of reserves and of Hydrocarbon accumulated production segregated
by type of Hydrocarbon.

 

c. General scheme projected for the Development of the Commercial Field, which
includes the description of the drilling plan of development wells, of
extraction methods, of appropriate facilities and of processes under which the
extracted fluids shall be subject to before the Delivery Point.

 

d. The annual production forecast of Hydrocarbon and their sensitivities, using
the optimum production rate for achieving the maximum economical recovery of
reserves.

 

e. The identification of critical factors for performing the Exploitation Plan
such as environmental, social, economical, and logistic aspects and their
management options.

 

f. The proposal of the Delivery Point for ANH analysis.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    15

 

g. The basket proposal of three (3) crude oils maximum of alike quality for the
purpose of calculating High Prices Rights described in Clause 16.

 

h. The Abandonment plan pursuant to Clause 30th.

9.2. Delivery of the Exploitation Plan: ANH shall acknowledge receipt of the
Exploitation Plan when THE CONTRACTOR submits all aforementioned information. If
ANH does not receive the Exploitation Plan with the totality of aforementioned
information within the fifteen (15) Calendar days following its presentation, it
shall request the delivery of the missing information and THE CONTRACTOR shall
have thirty (30) Calendar days effective from the reception of request, to
submit it. If ANH does not respond to within the fifteen (15) Calendar days
following to the presentation of the Exploitation Plan by THE CONTRACTOR, it
shall be understood that it has been accepted. If THE CONTRACTOR does not
deliver the Exploitation Plan in the date provided in above section or if ANH
does not receive the missing documentation within the thirty (30) days term
provided in this section, the breach of the contract will be brought and will
result in the application of Clause 28.

9.3. Exploitation Area: The Exploitation Area shall be delimited by a regular
four-side polygon, preferable, which shall comprise the Commercial Field or its
portion within the Contracted Area, plus a margin surrounding the Commercial
Field not larger than one (1) kilometer, provided that the Contracted Area
allows it. As required by the area of the Commercial Field contained in the
Exploitation Area may vary, the Exploitation Area shall remain unchangeable,
unless the provided in next section.

9.4. Extension of Exploitation Area: In the course of the Exploitation Period of
an Exploitation Area, if THE CONTRACTOR determines that the Commercial Field
extends over the Exploitation Area but within the current Contracted Area, he
could request to ANH the enlargement of such Exploitation Area, with supporting
information. Having fulfilled aforementioned satisfactorily to ANH, it shall
enlarge the Exploitation Area, being understood that if such enlargement is
overlapped on the Exploitation Area the Exploitation period term that will be
applied to the comprised Exploitation Area shall be the one of the Exploitation
Area that was first declared as commercial.

Paragraph: When the Exploitation Area requested by THE CONTRACTOR, pursuant to
Section 9.4 extends outside the Contracted Area, ANH shall enlarge the
Contracted Area giving it the contractual treatment as an Evaluation Area,
unless any of the following situations arise with regard to requested area:

 

a. That there are rights granted to third parties for performing alike or
similar activities to the subject matter of this contract.

 

b. That it is under negotiation or bidding process for ANH rights granting.

 

c. That there is any restriction ordered by the competent authority which
prevent from carrying out activities subject of the contract.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    16

 

9.5. Update of the Exploitation Plan: THE CONTRACTOR shall adjust and present
annually in February of each Calendar year and subject to procedure above
described in Section 9.2 of this clause, the Exploitation Plan for each current
Exploitation Areas in this contact. When the Hydrocarbon real production of
Calendar year preceding immediately differs in more than fifteen (15%) versus
the annual production forecast in the Exploitation Plan for any Exploitation
Areas, THE CONTRACTOR shall present appropriate explanations.

CLAUSE 10 – EXPLOITATION WORK PLANS

10.1. Preparation and presentation: If the Exploitation Plan provided in Clause
9 is presented with six (6) Months in advance to the end of the Calendar year in
course, THE CONTRACTOR shall present the first of the Exploitation Works Plan
for the remaining Calendar year. For subsequent calendar years THE CONTRACTOR
shall present the Exploitation Work Plan for each Calendar year in November of
the Calendar year preceding immediately.

10.2. Contents of the Exploitation Work Plan: The Exploitation Work Plan for
each Exploitation Area shall contain, as minimum:

 

a. The detailed description of the Development and Production Operations plan
expected to be performed by THE CONTRACTOR in said Year with the appropriate
schedule, segregated per project and Calendar quarter, which should also
consider the terms required to obtain authorizations and licenses from competent
authorities.

 

b. The monthly production forecast of Exploitation Areas for respective Calendar
year.

 

c. The cost estimate (investments and expenses) for the four (4) Calendar years
following to or up to the Exploitation Period termination, whichever is shorter.

 

d. The terms and conditions applicable for the development of the programs to
benefit communities of the Exploitation Area influence.

10.3. Performance and Adjustments: The Development and Production Operations of
the Exploitation Work Plan pursuant to section (1) above are mandatory. THE
CONTRACTOR shall start said Exploitation Operations in compliance to presented
schedule. During the Exploitation Work Plan performance, THE CONTRACTOR shall
made adjustments to it for the ongoing Calendar year, provided that such
adjustments do not imply any diminishment in the production in more than fifteen
(15%) with regard to the initial forecast. The adjustments could not be made
with a frequency below three (3) months unless emergency situations. THE
CONTRACTOR shall report in advance an in writing of any adjustment to the
Exploitation Work Plan.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    17

 

CLAUSE 11 – OPERATIONS DIRECTION

11.1. Autonomy: THE CONTRACTOR shall control all operations and activities
necessary for a technical, efficient and economic Exploration of the Contracted
Area and for the Evaluation and Exploitation of Hydrocarbon therein contained.
THE CONTRACTOR shall plan, prepare, make and control all activities by his own
means and with technical and management autonomy, in conformity with Colombian
law and following the Good Practices of the oil industry. THE CONTRACTOR shall
develop activities directly or through subcontractors.

11.2. Responsibility: THE CONTRACTOR shall carry out the operations
subject-matter of this contract in a diligent, responsible, and efficient manner
and technical and economical adequate. He shall ensure that all his
subcontractors comply with terms set forth herein and with Colombian law. THE
CONTRACTOR shall be the only liable for damages and losses caused by any
activity and operation derived from this contract, including those caused by his
subcontractors, being understood that at any time he shall be liable by criteria
mistakes or by losses or damages that did not resulted from gross negligence and
fraud. When THE CONTRACTOR subcontracts works and services they shall be carried
out on his behalf, in view of which THE CONTRACTOR shall maintain his direct
liability on any obligation set forth in the subcontract and on those derived
thereof, from which he could not get waived. ANH shall not assume any liability
for this concept, even as a joint liability.

11.3. Obtaining licenses: THE CONTRACTOR must obtain on his own account and risk
all licenses, authorizations, permits and any other appropriate rights in
conformity to law, necessary for proceeding with operations subject of this
contract.

11.4. Damages and losses of assets: All costs and expenses needed for replacing
or repairing damages or losses of goods and equipment occurred under fire,
floods, storms, accidents or similar facts shall be at THE CONTRACTOR’s risk.
THE CONTRACTOR shall inform the soonest ANH about any loss or damages occurred.

CLAUSE 12 – ROYALTIES

12.1. Collection: THE CONTRACTOR shall make available the percentage of the
Hydrocarbon production set forth in the appropriate royalties law to the ANH in
the Point of Delivery. Collection of royalties shall be made in cash or in kind,
as per the competent authorities so establishes.

12.2. Payment of participating interests: ANH shall pay to entities provided by
law the participating interests of royalties, as appropriate, and it shall be
the only responsible for such payment.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    18

 

12.3. Collection in kind: When the collection of royalties is made in kind THE
CONTRACTOR shall submit to ANH the appropriate amount of Hydrocarbons, for which
purpose the Parties shall agree the procedure for scheduling the deliveries and
other needed issues. In all event, ANH shall have one (1) month to withdraw such
amount. Once said term is due and ANH has not withdrawn the volume corresponding
to royalties, and if there is storage availability at THE CONTRACTOR’s
facilities, he shall be bound to store said Hydrocarbons for up to three
(3) consecutive months and ANH shall pay the storing fees which shall be agreed
between Parties for each event. At the end of last term THE CONTRACTOR shall
trade said volume pursuant to following section.

Paragraph: If there is not storage availability, THE CONTRACTOR shall be able to
continue producing the field and dispose of the royalties volume, crediting to
ANH the volume corresponding to royalties that it did not retire for the
subsequent delivery.

12.4. Trading of royalties volume: When ANH deems appropriate and provided that
regulatory provisions allow it, THE CONTRACTOR shall trade the portion of
Hydrocarbons production that corresponds to royalties and shall deliver to ANH
the monies from such sales. For such purpose, the Parties shall agree the
particular trading terms, but in all event, THE CONTRACTOR shall do his best
effort for trading such production at the highest price in available markets.
ANH shall recognize to THE CONTRACTOR the direct costs and a reasonable trading
margin which shall be agreed between the Parties.

12.5. Collection in cash: When THE CONTRACTOR shall pay the royalties in cash he
shall deliver to ANH the amounts corresponding to terms set forth by the
competent authority. In the event of delinquency, THE CONTRACTOR shall pay to
ANH the amount necessary to cover the debt, the appropriate interests in arrears
and the expenses incurred for payment.

CLAUSE 13 – MEASUREMENT

13.1. Measurement: THE CONTRACTOR shall carry out the measurement, sampling and
quality control of produced Hydrocarbons and shall maintain equipment or
measurement instruments calibrated in conformity to standards and methods
accepted by Goods Practices of Oil Industry and by legal and regulatory ruling
provisions by performing applicable analysis and pertinent corrections to
liquidation of net Hydrocarbon volumes received and delivered at standard
conditions. THE CONTRACTOR shall take all necessary actions for maintaining the
integrity, reliability and security of facilities and equipment or supervision
instruments. Besides, he shall keep, for the term established in the Commerce
Code and other pertinent regulations, the regular calibration registers of said
equipment and instruments and of the daily measurements of hydrocarbons and
fluids production and consumption in each Commercial Field for the purpose of
ANH and competent authorities’ review. ANH shall have the right to inspect the
measurement equipment installed by THE CONTRACTOR and all the measurement units
in general.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    19

 

13.2. Common facilities: When two or more production fields are served by same
development facilities, they shall include a measurement system for establishing
the production from each field.

CLAUSE 14 – PRODUCTION AVAILABILITY

14.1. Volume determination: Hydrocarbons produced, except for those that have
been used for the benefit of operations of this contract and those that are
unavoidably wasted in said operations, shall be transported by THE CONTRACTOR to
the Delivery Point. Hydrocarbons shall be measured pursuant to the procedure set
forth in section 13.1. above, and upon such measurement the royalties volume
referred to in Clause 12 and of remaining Hydrocarbons shall be determined,
which correspond to THE CONTRACTOR.

14.2. Availability: Subsequent to the Delivery Point and without prejudice of
legal provisions applicable to the issue, THE CONTRACTOR shall be free to
selling locally or to exporting the corresponding Hydrocarbons or to disposing
of them in any way.

CLAUSE 15 – NATURAL GAS

15.1. Use: THE CONTRACTOR shall be bound to avoid waste of the natural gas
extracted from the field and in conformity with legal and regulatory ruling
provisions, before of the appropriate Delivery Point, he could use it as fuel
for operations, as source of energy for the maximum final recovery of
Hydrocarbons reserves or to keep it in the reservoirs thereof for the purpose of
using it during the contract term.

15.2. Use of related Natural Gas: In the event that THE CONTRACTOR shall
discover one or several Commercial Fields with related Natural Gas, he shall
present to ANH within the three (3) Years following to the start of the
exploitation of each Commercial Field, the project for using the related Natural
Gas. If THE CONTRACTOR does no comply with said liability ANH shall b able to
dispose of the related Natural gas from said field on a free basis, subject to
current legal regulations.

CLAUSE 16 – CONTRACTUAL ECONOMICAL RIGHTS OF ANH

16.1. Rights for the use of subsoil: The use of subsoil by THE CONTRACTOR shall
cause following rights on behalf of ANH:



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    20

 

16.1.1. Areas in exploration: As of the second phase of the Exploration Period
and for each phase THE CONTRACTOR shall recognize and pay to ANH the right whose
economic amount, with face value in US dollars, shall be the result of
multiplying the number of hectares and fraction of hectare of the Contracted
Area, excluded the Exploitation Areas, by the value of following chart. Such
payment shall be done within the Month following to the start of the respective
phase.

Value per phase in US$/Hectare

 

Size of area

  

For first 100,000

hect.

   Per each hectare
additional to 100,000
hect.

Phase duration

   £ 12
months    > 12
months    £ 12
months    > 12
months

In polygons A and B

   0.75    1.0    1.0    1.5

Outside polygons

   0.5    0.75    0.75    1.0

Offshore areas

   0.25

16.1.2. Evaluation and Exploitation areas: THE CONTRACTOR shall recognize and
pay to ANH the right whose economic amount, with face value in US dollars, shall
be the result of multiplying the Hydrocarbon production corresponding to THE
CONTRACT pursuant to Clause 14 by US ten cents (USD$0.10) per each Liquid
Hydrocarbon barrel. Said amount shall be increased annually pursuant to what is
provided in Clause 16.2. as of January 1st of 2006. For natural gas said amount
shall be one cent (USD$0.01) per each one thousand cubic feet (1.000 ft 3). Such
payment shall be done per past due semester, within the first month of following
semester.

16.2. Right for high prices:

For liquid hydrocarbons: As of when the accumulated production of each
Exploitation Area, including royalties volume, exceeds the five (5) million
Liquid Hydrocarbon barrels and in the event that price of crude index “West
Texas Intermediate” (WTI) exceeds the base price Po, THE CONTRACTOR shall pay to
ANH a face value in US dollars and payable per past due calendar Month, within
the thirty (30) Calendar days following to each expiration.

For natural gas: Five (5) years after the start of exploitation of field,
certified in the approval resolution issued by competent authority, and in the
event that the price in the Natural Gas index “US Gulf Coast Henry Hue” exceeds
the base price Po, THE CONTRACTOR shall pay to ANH a face value in US dollars
and payable per past due calendar Month, within the thirty (30) Calendar days
following to each expiration.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    21

 

Value payable for this right per each Exploitation Area shall be the result of
following formula:

 

Payment to ANH =   

Hydrocarbon value

At Delivery Point

  x      Contractor’s Hydrocarbon volume      x      P-Po      x      30%     
         

Factor “A”

         

Where:

Hydrocarbon value at Delivery Point:

For Liquid Hydrocarbons:

For the effect of this formula, it shall be the reference price for
corresponding Calendar month, expressed in US dollars per Barrel (USD $/BI) of
maximum three (3) crudes in a basket of similar quality to the ones coming from
the Exploitation Area, presented by THE CONTRACTOR in the Exploitation Plan and
agreed with ANH and adjusted for Delivery Point by a pre-arranged margin.

If once the procedure for determining the Value of Liquid Hydrocarbons has been
applied in conformity to above paragraph, differences arise by excess or by
default in more than three percent (3%) between the basket reference price and
the actual price sale at the Delivery Point, the Party affected shall request
the review of the basket or of the adjustment margin. For the purposes herein
contained, the actual sale price of Liquid Hydrocarbons produced in the
Exploitation Area for corresponding Calendar month shall be the weighted average
of the sales price agreed by THE CONTRACTOR with purchasers non-related
economically or by any other partnership relation and provided that in any
event, the transactions are framed within the usual trading practices, deducting
the transport and transfer costs between the Delivery Point and the reference
sales point as per rates set by the Ministry of Mines and Energy, or whoever is
authorized to do so.

When THE CONTRACTOR sells the Liquid Hydrocarbons to the refinery for internal
supply, the provisions in section 16.5 of this Clause shall be applied.

For Natural Gas:

For the effect of this formula, it shall be the actual sale price of Natural Gas
for the production of the corresponding Calendar month, expressed in US dollars
per million of BTU (USD $/MMBTU), agreed by THE CONTRACTOR with purchasers,
deducting the transport and processing costs between the Delivery Point and the
actual sales point.

At any time ANH shall be able to review said price.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    22

 

THE CONTRACTOR’s Hydrocarbon volume:

It is the volume of Hydrocarbons expressed in Barrels for Liquid Hydrocarbons an
in the BTU for Natural Gas, which correspond to THE CONTRACTOR pursuant to
Clause 14 in a particular Calendar month.

P:

For Liquid Hydrocarbons is the average price per barrel of the crude oil index
“West Texas Intermediate” (WTI) in US dollars per barrel (USD $/BI) and for
natural gas is the average price per natural gas index “US Gulf Coast Henry Hub”
in US dollars per million of BTU unit (US $/MMBTU). Said averages are for the
appropriate Calendar month whose specifications and quotes are published in
media of worldwide reputation.

Po:

For Liquid Hydrocarbons is the base price of the crude oil index expressed in US
dollars per Barrel (USD $/BI) and for Natural Gas is the average price per
Natural Gas in US Dollar per million of BTU unit (US/MMBTU) as shown in next
chart:

 

API Gravity of produced Liquid Hydrocarbons

   Po (USD $/BI)

>15 and < 22

   $ 28

> 22 and < 29

   $ 27

> 29

   $ 26

Discovering at more than 300 mts water depth

   $ 32

Natural gas produced exported – straight-line distance between delivery point
and reception point in
destination country, in kms.

   Po USD $/MMBTU

>0 and < 500

   $ 8

>500 and < 1000

   $ 7

>100 or NGL plant

   $ 8

For the exploitation of Heavy Liquid Hydrocarbons and with API gravitiy higher
than ten degrees (10o), Po shall be forty US dollars (USD $40.oo) per barrel
(USD$/BI) and for Heavy Liquid Hydrocarbons with API gravity less or equal to
ten degrees (10o) THE CONTRACTOR shall not pay any Right for High Prices to ANH.
For Natrual Gas for country internal consumption, in the event that its price is
regulated by the Comisión de Regulación de Energía y Gas “CREG” (Energy and Gas
Regulatory Committee) or the entity authorized to do so, THE CONTRACTOR shall
not pay any Right for High Prices to ANH. Otherwise, the Parties shall agree the
natural gas index and the Po value and shall execute de appropriate agreement.

Said Po base price shall adjusted annually as of January 1st of 2006 as per
following formula:



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    23

 

Po = Po(n-1) x (1 + l(n-2))

Where:

 

Po(n-1):   is the Po value of the immediately preceding Calendar year. l(n-2):  
is the annual variation, expressed in fraction, of the US producer price index
for Calendar Year, two years before the one calculated, published by the US
Treasury Department

Aforementioned calculation shall be made in December each year.

Paragraph: In the event that price of crude oil index “West Texas Intermediate”
or of natural gas index “US Gulf Coast Henry Hub” (P) loses its recognition as
international price index and ANH shall select the new crude oil or natural gas
index to be used and shall modify the chart on the basis of the new index,
keeping the equivalents with Po values for crude oil index “West Texas
Intermediate” or for natural gas index “US Gulf Coast Henry Hub”.

With three (3) months in advance at least, ANH shall request by writing to THE
CONTRACTOR that payment for said right is made in kind for a six (6) month
period minimum. THE CONTRACT shall accept such request provided that it does not
affect commercial commitments agreed. The volume that shall correspond to ANH
shall result from calculating “factor A”.

16.3. Production tests: Liquid Hydrocarbons obtained as a result of the
production tests carried out by THE CONTRACTOR shall also cause rights
aforementioned provided that conditions of section 16.2 are complied.

16.4. Participation interests in production during extension of Exploitation
Period: In all extension events of Exploitation Period of the Exploitation Area,
THE CONTRACTOR shall recognize and pay to ANH as the participation rights in
production, an amount equivalent to ten percent (10%) of the production value of
light Liquid Hydrocarbons at the Delivery Point, or five percent (5%) in the
event of non-related Natural Gas or of Heavy Liquid Hydrocarbons, obtained by
THE CONTRACTOR as of the expiration date of the initial term of the Exploitation
Period and valued at the Delivery Point, after deducting the percentage
corresponding to royalties. On said participation no economical rights mentioned
in sections 16.1.2. and 16.2. shall be caused. During extension of Exploitation
Period the rights for use of subsoil and for high prices mentioned in sections
16.1.2 and 16.2, respectively, shall only be caused on THE CONTRACTOR’s volume
after having deducted the participation right mentioned herein.

16.5. Prices for internal supply: When THE CONTRACTOR sells its crude for
refining needs of internal supply, prices shall be calculated on the
international price basis, as has been established in Resolution No. 18-1709 of
December 23, 2003 granted by the Ministry of Mines and Energy, or in any other
legal or regulatory provision that amends or substitutes it.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    24

 

CLAUSE 17– Joint exploitation

Whenever an economically exploitable reservoir extends continuously to another
area or areas outside the Contracted Area, THE CONTRACTOR, in agreement with ANH
and other interested parties, shall put into practice, previous approval by
competent authority, a cooperative joint exploitation plan subject to Colombian
law.

CLAUSE 18 – PROPERTY OF ASSETS

18.1 Property: Pursuant to Clause 4 (section 4.3.4.) facilities, goods,
materials and equipment property of THE CONTRACTOR that are intended on a
permanent basis for development of Exploitation Operations up to the Delivery
Point, shall pass to the ANH property free of charge at the time of the return
of Contracted Area or at the termination of this contract, when one or the other
occur after the first eighteen (18) years of the Exploitation Period, even
though said goods are outside the Contracted Area.

18.2. THE CONTRACTOR shall assign free of charge to ANH the return of the area
or at the termination of contract, whichever has occurred after the first
eighteen (18) years of the Exploitation Period, all rights derived from
contracts under the project financing modality such as leasing, of construction,
goods exploitation and reversal, BOT (Build, Operate and Transfer), BOMT (Build,
Operate, Maintain and Transfer), BOOT (Build, Own, Operate and Transfer), MOT
(Modernize, Operate and Transfer) and others alike, that at their completion
establish the liability of assigning the goods, equipment and facilities
property to THE CONTRACTOR, when such contracts have been executed for the
purpose of developing the Exploitation Period in the respective area. In the
event that said contracts shall be entered into for a term higher than then the
Exploitation Period, they shall require the ANH previous authorization.

18.3. Inventories: THE CONTRACTOR shall carry out the physical inventory of
equipment and goods related to Exploitation Operations, with reasonable
intervals of at least three (3) Calendar years, classifying them per THE
CONTRACTOR’s or third parties’ property. ANH shall have the right of being
represented when said inventories are carried out. For such purpose, THE
CONTRACTOR shall inform in advance to ANH with fifteen (15) Calendar days.

18.4. Disposal of assets: THE CONTRACTOR shall dispose of goods and equipment
located up to the Delivery Point and that are not indispensable for maintaining
the existing exploitation conditions. Nevertheless aforementioned, after
eighteen (18) years of the Exploitation Period of each Exploitation Area or when
eighty per cent (80%) of its proved reserves, whichever occurs first, THE
CONTRACTOR shall request ANH previous approval for such disposals.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    25

 

CLAUSE 19 – INFORMATION SUPPLY AND CONFIDENTIALITY

19.1. Technical information: THE CONTRACTOR shall keep ANH duly and permanently
informed on the progress and results of operations. Therefore, besides documents
required in other clauses herein contained, THE CONTRACTOR shall submit to ANH,
as it is obtained and before the expiration dte of each phase of Exploration
Period and per Calendar Year during the Exploitation Period, all scientific,
technical and environmental information related, gathered in compliance to this
contract. Said Exploration and Exploitation information shall be submitted to
ANH pursuant to the Manual on Exploration and Exploitation Information Supply.

19.2. Confidentiality: Parties agree that all data and information produced,
obtained or developed as a result of the operations of this contract shall be
regarded as strictly confidential for the following five (5) Calendar years as
of the end of the Calendar year where they should have been produced, obtained
or developed; or until the contract termination; or at the time of the partial
return of area as to the information acquired in the returned areas, whichever
occurs first. For the interpretations based upon data obtained as a result of
operations herein contained, such term shall be of twenty (20) Calendar years as
of the date of the mandatory return to ANH, or until the contract termination or
at the time of the partial return of areas as to the information acquired in
returned areas, whichever occurs first. This provision shall not be applied to
data or information that Parties should provide in conformity to legal or
regulatory ruling provisions, neither to the ones required by their affiliates,
advisors, contractors, auditors, legal advisors, financial institutions and
competent authorities with jurisdiction on the Parties or their affiliates or by
the standards of any stock exchange where THE CONTRACTOR’s or related
partnership’s stocks have been registered; however, the supply of information
shall be informed to the other Party. Restrictions to information disclosure
shall not prevent that THE CONTRACTOR provides data or information to companies
interested in a possibly rights assignment related to Contracted Area, provided
that said companies execute the appropriate confidentiality agreement in
compliance to this clause. ANH shall undertake to not providing any data or
information obtained as a result of operations performed by THE CONTRACTOR to
third parties, except when it is deemed necessary for the compliance of any
legal provision applicable to ANH or in for their performance. In any other
event, ANH shall request previous authorization from THE CONTRACTOR.

19.3. Information ownership: As the confidentiality time that determines above
clause as elapsed, it is understood that THE CONTRACTOR shall assign to ANH all
rights on such data an interpretations and he shall not lose the right to use
said information. As of such time ANH shall be able to dispose of said
information freely.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    26

 

19.4. Informative meetings: ANH shall be able to call for informative meetings
with THE CONTRACTOR at any time during the term of this contract.

19.5. Biannual Executive Report. Besides the information referred to in the
clauses herein contained, the Manual of Information Supply and the information
mandatory by Colombian law, THE CONTRACTOR shall submit to ANH basic and
summarized information on the issues such as: prospectivity, reserves, current
and forecasted production, Exploration, Evaluation or Exploitation Operations,
performed or projected for following Calendar year, personnel, industrial
environmental and communities safety, national contents in contracting, among
others. The report of second semester shall be the Annual Operations report and
the program to be performed the following Calendar year. Said reports shall be
submitted within the sixty (60) Calendar days following to the end of each
calendar semester.

CLAUSE 20 – INSPECTION AND FOLLOW UP

20.1. Visits to Contracted Area: During term of this contract, ANH, at his own
risk, at any time and by the adequate procedures, shall be able to visit the
Contracted Area to inspect and follow up THE CONTRACTOR’s or subcontractor’s
activities, directly related to this contract, and to ensure of this contract
compliance. Likewise, he shall be able to verify the accuracy of received
information. When inspector detects any failure or irregularity made by THE
CONTRACTOR, he shall state his comments which shall be answered by THE
CONTRACTOR by writing and within the term set by ANH.

THE CONTRACTOR at his own risk shall provide to ANH’s representative transport,
lodging and meals services and any other in conditions equal to the ones
provided to his own personnel, if needed.

20.2. Delegation: ANH shall be able to delegate the inspection and follow up of
operations in Contracted Area with the purpose of ensuring that THE CONTRACTOR
is in compliance with the liabilities pursuant to this contract and to Colombian
law. Absernce of inspection and follow activities by ANH does not release in any
way TO THE CONTRACTOR from his complying with the obligations contracted in
virtue to this contract and does neither imply their reduction.

CLAUSE 21 – INSURANCE

21.1. Insurance: THE CONTRACTOR shall subscribe all insurance required by
Colombian law an any other pursuant to the Good Practices of the Oil Industry.
Likewise he shall request to each contractor who performs any job for the
contract, the subscribing and keeping effective all insurance, as needed. Costs
of contracting and keeping effective said insurances shall be on THE
CONTRACTOR’s own account and responsibility.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    27

 

21.2. Performance insurance on labor obligations: THE CONTRACTOR shall
underwrite the insurance policy for guaranteeing salary payment, social benefits
and indemnities and any other labor debts for any judicial sentence derived from
workers’ employees hired by THE CONTRACTOR acting as the sole and actual
employer. The policy effectiveness shall not be less than three (3) years as of
the date of termination of this Contract and the insured value shall be
equivalent to ten percent (10%) of THE CONTRACTOR’s payroll for the compliance
of this Contract during the preceding year to termination.

CLAUSE 22 – GUARANTEES

22.1. Subject of guarantees: THE CONTRACTOR shall grant on behalf of ANH, in the
form, terms and conditions pursuant to this contract, the guarantees that ensure
compliance and proper performance of all obligations of each phase of the
Exploration period and of the Subsequent Exploratory Plan, if any, and of other
activities inherent thereof. In any event this guarantee shall not be a penal
clause.

22.2. Means of guarantees: THE CONTRACTOR shall settle, at his own cost, one or
several unconditional and irrevocable outstanding letters of credit payable at
sight, with a bank of financial institution legally incorporated in Colombia, or
any other instrument or institution previously accepted by ANH.

22.3. Delivery of guarantees. THE CONTRACTOR shall deliver to ANH all guarantees
set forth in this clause, in conformity to basic terms of the for in Annex C of
this contract, with ate least eight (8) Calendar days in advance to the start
date of each phase of the Exploration Period or of the Subsequent Exploratory
Plan, as the case might be. For the first phase THE CONTRACTOR shall submit the
guarantee within the fifteen (15) Calendar days following to the contract
execution. If for any reason beyond THE CONTRACTOR’s control, duly supported, he
could not deliver said guarantees to ANH in the aforementioned term, as per THE
CONTRACTOR’s request, ANH could postpone the delivery date. Non-delivery of
guarantees by THE CONTRACTOR within the provided terms, shall be the grounds for
breach of contract.

22.4. Amount of guarantees: THE CONTRACTOR shall grant the appropriate
guarantees to each phase of the Exploration Period or of the Subsequent
Exploratory Plan, as the case might be, for the ten percent (10%) of the budget
for the phase of the Minimum Exploratory Plan or of the Subsequent Exploratory
Plan, as the case might be, with face value in US dollars and payable in
Colombian pesos. In no event the guarantee value for each phase shall be below
one hundred thousand US dollars (USD $100,000) not exceed three million US
dollars (USD $3,000,000).



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    28

 

22.5. Effectiveness of guarantees: All and each of the guarantees shall be
effective during the term of the phase whose obligations are being warranted
plus three (3) additional months. In the event of extensions, the guarantees
shall also be extended or substituted by other with same value and with a
minimum effectiveness equal to the extension time plus three (3) months more.

22.6. Rejection of guarantees. ANH shall reject the guarantees granted by THE
CONTRACTOR when they do not comply with requirements provided in this clause.
ANH shall have one (1) Month as of the date of reception in section 22.3 to
notify its rejection to THE CONTRACTOR and to return the guarantees back. As of
said notice, THE CONTRACTOR shall have eight (8) Calendar days to amend the
guarantee. If it is not amended, guarantees rejected shall be understood as non
delivered for the effects of provisions in section 22.3.

22.7. Enforceability of guarantees: ANH shall enforce the guarantees provided
that THE CONTRACTOR non-complies with all or part of guaranteed obligations,
without prejudice of the compliance of the remaining obligations agreed. Payment
of the standby letter(s) of credit shall not release THE CONTRACTOR from his
obligation to compensating damages resulting form his non-compliance. ANH
reserves the right to turn to dispute solution mechanisms when the value of
guarantee is not sufficient for covering the compensation amount.

CLAUSE 23 – SUBCONTRACTORS, PERSONNEL AND TECHNOLOGY TRANSFER

23.1. Subcontractors: For performing the operations subject to this contract THE
CONTRACTOR shall, in compliance to Colombian law, enter into contract at his own
cost and risk, for obtaining goods and services in the country or overseas. In
said subcontracts THE CONTRACTOR shall include the provisions that bound the
subcontractors to subject to Colombian law and to the provisions herein
contained.

23.2. Lists of contracts and subcontractors: THE CONTRACTOR shall maintain an
update list of his contracts on works, services and supplies and it shall be
available to ANH, whenever it requests it. Said list should detail, at least,
name of supplier/vendor, contractor or subcontractor, subject, value and term of
contract.

23.3. National component: THE CONTRACTOR shall endeavor for preferring national
bidders of goods and services of national origin in equal conditions of quality,
opportunity and price.

23.4. Personnel: For all legal purposes, THE CONTRACTOR shall act as the sole
employer for workers hired to develop actions to this contract, and
consequently, he shall be liable for all labor obligations derived from the
respective relations or work contracts such as salary payment and social
benefits, parafiscal contributions, affiliation and payment of contributions to
pension funds, health and professional risks of the Integral Social Security
Systems in conformity to law. THE



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    29

 

CONTRACTOR shall train adequately the Colombian personnel required to replace
foreign personnel that THE CONTRACTOR believes necessary for performing
operations pursuant to this contract. In all events, THE CONTRACTOR shall comply
with legal provisions that establish the proportion of national and foreign
employees and workers.

23.5. Technology transfer: THE CONTRACTOR shall be bound to hold training
programs at his own cost for professionals or by the sponsorship of
investigation projects designated by ANH in areas related to this contract
development and during its term. Training shall be related with the oil industry
in technical, environmental, commercial and legal areas, among others. Training
shall be carried out by the integration of professionals designated by ANH to
the work team appointed by THE CONTRACTOR to the Contracted Area or by other
related activities. All training costs, with exception to labor costs in the
benefit of professionals, that are caused for the compliance of THE CONTRACTOR’s
obligations by virtue of this clause, shall be assumed hundred per cent
(100%) by THE CONTRACTOR. In no event, THE CONTRACTOR shall assume any cost
derived from the labor relation of the training beneficiaries. In order to
comply with the obligations of Technology transfer pursuant to this clause, in
each of the phases of the Exploration Period and its extensions, THE CONTRACTOR
shall commit to carry out the technology transfer programs up to the twenty five
percent (25%) of the amount resulting from multiplying the number of hectares
and the fraction of hectare of the Contracted Area, by the value presented in
the chart defined in Clause 16 (section 16.1.1) and this calculation shall be
done at the start of each phase, included the first one. With regard to
Exploitation Areas, the technology transfer shall be up to ten percent (10%) of
the amount of the right of use of subsoil pursuant to Clause 16 (section
16.1.2) per each Calendar year. In no event, THE CONTRACTOR shall be required
that the total value of the Technology Transfer exceeds one hundred thousand US
dollars (USD $100,000) per phase or Calendar year, as it corresponds.

CLAUSE 24 – OPERATOR

24.1. Without prejudice of performing the operation directly, THE CONTRACTOR
shall be able to contract a third party for acting as operator provided that he
demonstrates experience, suitability and financial stability. In these events,
the appointment of a third party as operator shall require the ANH’s definitive
approval.

24.2. When THE CONTRACTOR is formed by two or more companies, it shall be
notified which of them shall be acting as operator.

24.3. When more than two operators are required at the same time in this
contract, the ANH’s previous approval shall be required.

24.4. When the operator decides to renounce he shall inform with at least ninety
(90) Calendar days in advance.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    30

 

24.5. When a third party acts as the operator and ANH is aware that he has
assumed negligent behaviors or contrary to the Good Practices of the Oil
Industry with regard to the compliance of the obligations subject to this
contract, ANH shall inform THE CONTRACTOR who shall dispose of a ninety
(90) Calendar days term as of the request for adopting corrective measures as
appropriate. If upon expiration of said term the aforementioned conduct
persists, ANH shall demand from THE CONTRACTOR to change such operator.

CLAUSE 25 – RIGHTS OF ASSIGNMENT

25.1. Right: THE CONTRACTOR has the right to assign or transfer all or partially
his interests, rights and obligations pursuant to this contract, with ANH
previous written authorization, to another company, consortium or temporal joint
venture with the financial capability, the technical competence, the
professional skills and the juridical capacity needed for acting in Colombia.

25.2. Procedure: To this effect, THE CONTRACTOR shall request by writing to ANH,
indicating essential elements for negotiation such as: name of possible
assignee, information on his legal, financial, technical and operational
capabilities, the value of rights and obligations to be assigned, scope of
operation, etc. ANH shall exercise its discretionary authority within sixty
(60) working days following to the reception of such request for analyzing it.
Subsequently ANH shall make its determination without being obliged to provide
the rationale. In the event that any of the companies forming part of THE
CONTRACTOR Party starts merging, division, absorption or partnership
transformation, it will only be necessary to inform to ANH timely, without
prejudice of the information that might be required by Colombian authorities.
ANH reserves the right of evaluating THE CONTRACTOR’s new conditions or of any
of the companies that form part of it, as to their financial capacity, technical
competence, professional skills and juridical capacity need to acting and shall
be able to request the guarantees granting.

Paragraph: When the assignments are given on behalf of the controlling companies
of THE CONTRACTOR or to any of the companies that form part of it or to their
affiliates or subsidiaries, or among companies that form part of the same
economical group, if ANH does not provide the answer in the agreed term, it
shall be understood that the corresponding assignment has been authorized.

CLAUSE 26 – FORCE MAJEURE AND FORTUITOUS EVENT

26.1. Definitions: To the effect of this contract, Force Majeure is the
unforeseen irresistible event such as a law, authority act, shipwreck or
earthquake, etc., and is the irresistible fact from a third party such as a war,
act of ill will by third parties, etc. For the purpose of this contract, both
Force Majeure and Fortuitous event



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    31

 

shall be releasing of liability and shall suspend the compliance of
non-financial obligations affected by such circumstance, provided that they are
an strange cause and the Party that receives the notice accepts the
irresistibleness and impediment character of the alleged fact.

Paragraph: To the effect of this contract, the winter of environmental license
proceedings shall not constitute release cause as to Force Majeure or fortuitous
event with regard to the obligation of drilling the well, since such situations
are foreseeable by THE CONTRACTOR.

26.2. Suspension: Compliance of this contract obligations shall be suspended for
all time when any of the Parties is not capable to fulfill them total or
partially, due to Force Majeure or Fortuitous Events circumstances. When any of
the Parties is affected by any of such circumstances it shall notify to the
other within the fifteen (15) Calendar days following, invoking this clause and
submitting the appropriate justifications, detailing the grounds that have
originated its impediment, how it affects the compliance of appropriate
obligation, estimated period of activities suspension and any other information
that allows to demonstrate said fact and its irresistibleness.

26.3. Acceptance: The affected Party shall respond by writing within the fifteen
(15) Calendar days following to the notice reception, accepting or not the
releasing liability circumstance, and with such acceptance the terms for the
compliance of affected obligations shall be suspended. In such event the
suspension shall take place as of the time when the fact invoked as ground for
release occurred. If the affected Party does not respond within such term, it
shall be understood as accepted the occurrence of the invoked ground and the
compliance of the affected obligation shall be suspended. The suspension shall
only interrupt the compliance of affected obligations.

26.4. Termination of suspension: The Party affected by the releasing liability
ground shall restart the compliance of its suspended obligations within the
Month following to the disappear of the fact invoked as ground. In this event,
the other Party shall be informed within the next fifteen (15) Calendar days.
The Party bound to compliance of obligation shall do its best efforts for
complying it within the terms and conditions agreed by both Parties.

26.5. Effects in terms: When the suspension prevents from the compliance of any
of the Exploration Operations of any of the phases of the Minimum Exploratory
Plan or the Subsequent Exploratory Plan and such impediment is extended for more
than two (2) Consecutive months, ANH shall restore the contractual term for a
period equal to the impediment, without prejudice that THE CONTRACTOR must
extend the existing guarantee or to underwrite a new one pursuant to terms of
Clause 22nd.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    32

 

CLAUSE 27 – SOLUTION OF DISPUTES BETWEEN THE PARTIES

27.1. Executive plea: Any difference or disagreement that arises in the contract
development and related thereof, shall be by the Parties’ officials authorized
for such purpose. If within thirty (30) Calendar days as of the written notice,
such disagreement has not been resolved, it shall be subject to the top
executive of each of the parties, who resides in Colombia, in order to look for
a joint solution. If within the thirty (30) Calendar days following to the date
that one of the Parites has requested to the other the disagreement submission
to the aforementioned executives, the Parties reached an agreement or decision
on such issue, within the fifteen (15) Calendar days after achieving it the
agreement or decision taken shall be executed.

27.2 Expert’s opinion and arbitration authorities: If within the aforementioned
thirty (30) days the top executives of both Parties have not reach an agreement
or decision, or if within the aforementioned fifteen (15) days they did not
execute the agreement or adopted decision, any of the Parties shall be able to
turn to the mechanisms provided in sections 27.2.1., 27.2.2. and 27.2.4., as
appropriate, in the following way:

27.2.1. Expert opinion. If it is about a technical disagreement, it shall be
submitted to the expert’s opinion, appointed as follows: one by each Party and
the third one by the two main experts, and if there is not consensus between
them, and at the request of any of the Parties, said third one shall be
appointed by the professional association related to the issue in controversy,
that be a technical advisory institution of the Government and located in
Bogotá.

Once experts have been appointed:

 

a. The experts shall issue their opinion in a thirty (30) days term as of their
appointment. The experts shall indicate place and term to receive information
from the Parties. At experts’ requests, the Parties might grant the extension to
the initial term.

 

b. The Parties shall deliver all information pertinent that experts may consider
necessary.

 

c. The Parties shall focus and delimit the issues that are related to the
expertise.

 

d. The costs and expenses of technical experts shall be paid equally by the
Parties.

 

e. The opinion shall be issued by majority and shall be binding to the parties
with the effects of the transaction.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    33

 

27.2.2. Accounting expert’s opinion: If the disagreement is an accounting matter
it shall be subject to the experts’ opinion who shall be certified public
accountants appointed as: one by each Party and the third one by the two main
experts, and if there is not consensus between them, and at the request of any
of the Parties, said third one shall be appointed by the Junta Central de
Contadores de Bogotá (Accountants Board of Bogotá). Once the experts have been
appointed proceedings shall be similar to provisions in subsections a.3 of above
section.

27.2.3. Dispute regarding the type: In the event of a disagreement between the
Parties as to the technical, accounting or legal quality of the controversy, it
shall be regarded as legal type.

27.2.4. Arbitration: Any disagreement or dispute derived from or related to this
contract other than a technical or accounting disagreement, shall be resolved by
means of arbitration. The Arbitration Court shall be formed by three
(3) arbitrators appointed by mutual agreement by the Parties. If they do not
reach to an consensus for the arbitrators appointment they shall appointed by
the Arbitration and Trade Conciliation Center of the Chamber of Commerce of
Bogotá D.C., previous request filed by any of the Parties. In any event, the
arbitrators shall have experience certified by more than five (5) years in
issues related to the oil industry. The Court shall apply the current Colombian
Substantial Law and its award shall be granted by law. Language of arbitration
shall be Spanish.

27.2.5. Exclusion: In conformity to provision of Clause 4 of this contract
(section 4.2.2 paragraph), lack of agreement between the parties for the
extension of the Exploitation Period of each Exploitation Area shall not
generate a disagreement and shall not be subject to the procedures herein
stated.

CLAUSE 28 – TERMINATION

28.1. Grounds for termination: This contract shall be terminated and THE
CONTRACTOR’s rights shall cease in any of the following events.

 

a. For expiration of the term of the Exploration Period, without THE CONTRACTOR
would have made the Discovery.

 

b. For expiration of the term of the Exploitation Period. In this event, the
contract effects shall be terminated with regard to the Exploitation Area where
the Exploitation Period would have terminated.

 

c. For THE CONTRACTOR’s resignation during the Exploration Period in the cases
foreseen in Clause 4 (section 4.2.1.).

 

d. For THE CONTRACTOR’s resignation at any time of the Exploitation Period.

 

e. At any time by mutual agreement between Parties.

 

f. For THE CONTRACTOR’s non-compliance statement.

 

g. For application of any of the grounds for unilateral termination foreseen in
this contract.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    34

 

h. For occurrence of any of the ground for termination or expiration ordered by
law.

In the cases foreseen in subsections f., g., and h., ANH shall enforce the
guarantee mentioned in Clause 22nd without prejudice of any appeal or action to
be filed.

28.2. Grounds for non-compliance termination: Following are the grounds for
non-compliance termination:

 

a. To assign this contract, total or partially without complying to provisions
in Clause 25.

 

b. To suspend with no justification the Exploration Operations for more than six
(6) continuous months within the same phase.

 

c. To suspend with no justification the Evaluation and/or Exploitation
Operations for a period higher than half the term of the Evaluation Plan in an
Evaluation Area or for six (6) consecutive months in an Exploitation Area. In
such events, the effects of this contract shall terminate with regard to the
Evaluation or Exploitation Area where the Operations suspension would have
occurred.

 

d. To misuse resources and minerals that do not form part of this contract
subject.

 

e. To omit with no justification in the established terms the delivery of
technical information resulting from Exploration, Evaluation, Development or
Production Operations whose relevance prevents from ANH function development.

 

f. Non-compliance of guarantees delivery pursuant to Clause 22nd (section 22.3).

 

g. Non compliance with no justification any other obligation agreed by THE
CONTRACTOR by virtue of and related to this contract subject.

28.3. Procedure for non-compliance statement: In the event of the occurrence of
any of the grounds for non-compliance, ANH shall terminate this contract after
sixty (60) Calendar days of having requested by writing THE CONTRACTOR, previous
approval from ANH Board of Directors, indicating the ground invoked for such
statement, provided that THE CONTRACTOR has not presented the explanations
satisfactory to ANH within the twenty (20) working days following to the date of
reception of such request or he has not corrected the failure in the contract
compliance within a sixty (60) days period. If within the twenty (20) working
days period aforementioned THE CONTRACTOR presents the explanations satisfactory
to ANH and the remaining period for completing the sixty (60) Calendar days is
insufficient to comply with pending obligations, ANH shall be able to grant and
additional term for allowing such compliance, without prejudice of demanding
necessary guarantees for supporting it. If at the end of such period the
necessary corrective measures have not been implemented, ANH shall state the
non-compliance and the termination of this contract. It is understood that term
provided in this section for the compliance of pending obligations in no event
constitutes the extension of the agreed term for the performance of the Minimum
Exploratory Plan of an ongoing phase and does not modify the terms of the phases
following to the Exploration Period.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    35

 

28.4. Grounds for unilateral termination: ANH shall be able to declare the
unilateral contract termination at any time in following cases:

 

a. For the start of THE CONTRACTOR’s liquidation process, if legal entity.

 

b. For THE CONTRACTOR’s judicial seizure that seriously affects the contract
compliance.

When several legal entities and/or individuals form part of THE CONTRACTOR the
ground for above sections shall be applied when they affect seriously the
contract compliance.

PARAGRAPH. RESOLUTORY CONDITION. For each phase where there is any obligation to
drill an exploratory well or wells, THE CONTRACTOR shall initiate the
appropriate proceedings before the Ministry of Environment in order to obtain
the environmental license within the thirty (30) Calendar days following to the
start of the respective phase. The breach of this obligation by THE CONTRACTOR
shall terminate this contract.

28.5. Mandatory clauses: ANH shall declare the termination, expiration or
obligatory liquidation of this contract when ground ordered by law occur, such
as the Law 418 of 1997, extended and amended by Laws 548 of 1999 and 782 of
2002, or Law 40 of 1993 or in the laws that supersede or amend them.

28.6. Subsequent obligations: Upon termination of this contract by any cause and
at any time, the Parties are bound to satisfactorily comply with their legal
obligations between each other and to third parties and with the ones pursuant
to this contract. It includes the liability for losses and damages resulting
when the contract has been unilateral terminated and by reasons attributable to
THE CONTRACTOR, with legal indemnities and compensations.

CLAUSE 29 – ENVIRONMENT

29.1. THE CONTRACTOR shall pay special care to environment protection and to the
compliance of applicable regulations on this issue. Likewise, it shall implement
and perform specific contingency plans for assisting emergencies and repairing
damages, in the more efficient and timely manner.

29.2. THE CONTRACTOR shall report biannually to ANH about the environment issues
of Operations being performed, of application of preventive plans and of
contingency plans, and on the status of proceedings before competent
environmental authorities with regard to permits, authorizations, concessions
and licenses, as appropriate.

29.3. When any activity or Exploration Operation requires permits,
authorizations, concessions or environmental licenses, THE CONTRACTOR shall
refrain from carrying them out while he obtains such permits, authorizations,
concessions or licenses.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    36

 

29.4. Without the approval of environmental impact studies and the issuance of
appropriate environmental licenses or any other requirement, THE CONTRACTOR
shall not be able to start the Exploitation. In any event, for phases where
exploratory wells will be drilled THE CONTRACTOR shall start the pertinent
proceedings for obtaining the environmental license, the latest, one month after
the respective phase has been initiated, under penalty of declaring the breach
of the contract.

29.5. Non-compliance of any of said obligations shall be ground for termination
for unfulfilling the terms in Clause 28 (section 28.2., subsection g.).

CLAUSE 30 – ABANDONMENT

30.1. Abandonment: Without prejudice of provisions in section 4.3.4. of this
contract in any event where areas return take place, both in land and offshore,
THE CONTRACTOR shall plan and carry out all Abandonment activities, in
conformity to Colombian law and in compliance to the Good Practices of Oil
Industry.

30.2. Return of Exploration and Evaluation Areas: Within the sixty (60) days
following to the date where the Exploration or Evaluation areas return should
take place, THE CONTRACTOR shall carry out the Abandonment plan, satisfactory to
ANH and to other competent authorities.

30.3. In Exploitation areas: The Exploitation Plan of each Exploitation Area
shall include the appropriate Abandonment plan. Likewise, in the updates to the
Exploitation Plan of section 9.4, THE CONTRACTOR shall make adjustments needed
to the Abandonment plan.

30.4. Abandonment fund:

30.4.1. Creation: By the end of the first Calendar Year of the Month when THE
CONTRACTOR initiated the commercial and regular production of Hydrocarbons of
any Exploitation Area and as of then, THE CONTRACTOR shall make the special
register in its accounting named Abandonment Fund, and to guarantee the
availability of enough financial resources for the aforementioned Abandonment
plan, THE CONTRACTOR shall establish a trust account, a bank guarantee or any
other instrument accepted by ANH. In any event the terms and conditions of
instrument agreed shall be determined by the Parties within the year immediately
preceding the date when such Abandonment Fund shall be created. In the event
that no agreement would be reached, THE CONTRACTOR shall any way constitute the
bank guarantee as per the terms of this clause.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    37

 

30.4.2. Value of the Abandonment fund: The value of the Abandonment Fund at the
end of each Calendar year shall result from the following formula:

AMA = (PAH / RIH)2 x CAB

Where,

AMA is the value of the Abandonment Fund that THE CONTRACTOR shall register for
each Exploitation Area at the end of each Calendar year.

 

PAH is the accumulated volume of Hydrocarbons produced in each Exploitation
Area, since the start of production up to December 31st of the year for which
this calculation is being made.

 

PAH are the proved Hydrocarbon reserves in each Exploitation Area, expressed in
Barrels of Liquid Hydrocarbons, as per the Exploitation Plan and their updates.
This value includes the accumulated production (PAH) plus remaining proved
reserves.

 

CAB is the updated estimated cost of Abandonment operations of each Exploitation
Area. When it is about annual readjustments, the CAB shall be reduced in the
value of Abandonment costs already executed.

All aforementioned Hydrocarbons production and reserves calculations (PAH / RIH)
shall be made in Barrels of Liquid Hydrocarbons. For such purpose the Parties
agree that for making the appropriate conversion five thousand seven hundred
(5,700) feet3 of gas, at Standard Conditions, are equivalent to one (1) Barrel
of Liquid Hydrocarbons.

The variables of formula shall be revised and updated annually by THE CONTRACTOR
upon the basis of actual disbursements of Abandonment activities carried out and
of production and reserve Hydrocarbons volume.

Paragraph: Pursuant to this clause, Proved Reserves are the quantity of
Hydrocarbons that on the grounds of the geological and engineering analysis, THE
CONTRACTOR estimates with reasonable certainty that might be commercially
recoverable, as of a specific date o the basis of the known reservoirs and in
conformity to economical conditions, to operative methods and to the regulatory
frame ruling at the calculation time.

30.5. Compliance of obligations pursuant to this clause does not release THE
CONTRACTOR from his obligation to carry out at his own cost and risk all
Abandonment operations in each Exploitation Area.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    38

 

CLAUSE 31 – CONTRACTUAL DOMICILE AND APPLICABLE LAW

For all purposes of this contract, the Parties set as domicile the city of
Bogotá, D.C., Republic of Colombia. This contract shall be governed by the
Colombian law and THE CONTRACTOR waives to diplomatic claim as to his rights and
obligations from this contract, except in the event of justice denied. It is
understood that there shall not be justice denied when THE CONTRACTOR has had
access to all means and action recourses that proceed in conformity to Colombian
law.

CLAUSE 32 – SPOKESMANSHIP REPRESENTATION

Without prejudice of THE CONTRACTOR’s legal rights derived from legal provisions
of from clauses in this contract, ANH shall represent THE CONTRACTOR before
Colombian authorities with relation to activities developed by virtue of this
contract, provided that it should do it, and it shall provide all data and
reports that might be legally required to officials and government institutions.
THE CONTRACTOR shall be bound to prepare and to supply to ANH all appropriate
reports. Expenses incurred by ANH to assist any issue in this clause, shall be
at THE CONTRACTOR’s charge and when such expenses exceed five thousand US dollar
(USD $5,000) or its equivalent in Colombian currency, THE CONTRACTOR’s previous
approval shall be necessary. The Parties declare, for any relation with third
parties, that neither what has been provided in this clause nor in any other of
this contract, implies the granting of a general power of attorney and either
that the parties have incorporated a civil or commercial partnership or any
other relation under which any of the Parties might be considered as jointly
liable for the other Party’s acts or omits, or to have the authority or mandate
that might bind the other Party as to any other liability. This contract is
related to the activities within the territory of the Republic of Colombia.

CLAUSE 33 – PAYMENTS AND CURRENCY

33.1. Currency: All payments made by THE CONTRACTOR on behalf of ANH, by virtue
of this contract, shall be made in US dollars, when the exchange regulations so
permit it, or in Colombian pesos and in the bank designated by ANH. THE
CONTRACTOR shall be able to make payments in foreign currency when the exchange
regulations so permit it, and it shall be authorized by ANH.

33.2. Exchange rate: When translation of US dollars into Colombian pesos is
possible the representative market exchange rate effective at the payment date,
certified by the Bank Superintendent or the entity authorized, shall be applied.

33.3. Interests in arrears: If payments that THE CONTRACTOR should make on
behalf of ANH by virtue of this contract, are not made within the foreseen
terms, THE CONTRACTOR shall pay the delinquent interest at the maximum legal
permitted rate.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    39

 

CLAUSE 34 – TAXES

THE CONTRACTOR shall be subject to the Colombian Tax law.

CLAUSE 35 – NOTICES AND COMMUNICATIONS

35.1. Domicile for Notices and Communications: Notices and communications
between the Parties shall be sent to their representatives at their registered
domicile for judicial notices, which at the date of entering into this contract
are:

For ANH: Calle 37 No. 7-43, Piso 5, Edificio Guadalupe, Bogotá, D.C. Colombia

For THE CONTRACTOR: Calle 114 No. 9-01, Oficina 1001, Torre A, Bogotá, D.C.
Colombia

35.2. Changes: Any change in the representative or in aforementioned domicile
should be officially informed to the other Party within the five (5) days
following to its occurrence.

35.3. Effectiveness: The communications between the Parties with regard to this
contract shall be effective at the time of reception by the Party addressed, in
the aforementioned domiciles and in any event, when they have been delivered in
the domicile registered in the Chamber of Commerce for judicial notices.

CLAUSE 36 – EXTERNAL COMMUNICATIONS

When THE CONTRACTOR shall require to issue public statements, announcements or
communications with regard to this contract on any information which might
affect its normal development, THE CONTRACTOR shall request previous written
authorization from ANH. In any event, the external communications on Discoveries
made, Discoveries declared or to be commercially declared and of Hydrocarbons
reserves volume shall be authorized by ANH.

CLAUSE 37 – LANGUAGE

For all effects and acts related to this contract the official language shall be
Spanish.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    40

 

CLAUSE 38 – EXECUTION

This contract shall be executed by the Parties’ subscription.

In witness whereof this contract is signed in two originals with the same
content and effect in Bogotá, D.C. on December 27, 2005.

 

AGENCIA NACIONAL DE HIDROCARBUROS

/s/ JOSE ARMANDO ZAMORA REYES

JOSE ARMANDO ZAMORA REYES

GENERAL DIRECTOR

HARTEN DE COLOMBIA LIMITED

/s/ GUILLERMO SANCHEZ

GUILLERMO SANCHEZ

LEGAL REPRESENTATIVE

 



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    41

 

ANNEX C – MODEL OF LETTER OF CREDIT

ANNEX TO THE EXPLORATION AND PRODUCTION CONTRACT OF “LUNA LLENA” SECTOR

 

Letter of credit No.

 

Place and date of issuance:

 

Date of expiration:

  Duration of the respective phase plus three (3) months.

Face value:

  (USD $    )

Issuing bank:

  (Name of Issuing bank)

Beneficiary:

  Agencia Nacional de Hidrocarburos – ANH

Principal:

  (Name of company)

Name of contact:

 

We hereby inform you that on behalf and to the order of (name of company),
hereinafter THE CONTRACTOR, we have issued this irrevocable standby letter of
credit for the amount in Colombian pesos resulting from the translation of the
amount of USD $                         at the representative market exchange
rate effective the date when the non-compliance communication is sent to us, as
provided below, to guarantee the compliance and adequate performance of all or
some of the obligations of Phase             of the Exploration period, with a
            term and of any other inherent activities to such obligations from
the Exploration and Production Contract xxxxxx entered into THE CONTRACTOR and
ANH in             , hereinafter THE CONTRACT.

It is understood that the (name of issuing bank)’s liability derived from this
standby letter of credit is limited only and exclusively to the amount in
Colombian legal currency aforementioned.

In the event of non-compliance by THE CONTRACTOR of all or any of his
obligations and of other activities inherent to such obligations derived from
THE CONTRACT mentioned in the first paragraph of this standby letter of credit,
hereinafter GUARANTEED OBLIGATIONS, the Beneficiary shall inform such
non-compliance to (name of issuing bank) in the offices of (            ) within
the effectiveness of this letter of credit. In the same date when we receive
said communication we shall proceed to pay unconditionally to the order of the
Beneficiary the amounts claimed by him with charge to this letter of credit,
without exceeding in no event the total guaranteed value.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    42

 

If the non-compliance communication is sent after the mentioned effectiveness of
this letter of credit, our responsibility derived from it shall cease.

The communication by means of which the (name of issuing bank) is informed on
the non-compliance of the GUARANTEED OBLIGATIONS shall consist in a document
duly signed by the ANH Legal Representative, or whoever is designated, where the
non-compliance by THE CONTRACTOR of the GUARANTEED OBLIGATIONS is set forth and
the payment of this letter of credit is requested. The number of this letter of
credit and its value translated into Colombian legal currency at the market
representative exchange rate effective at the date when said communication is
being sent to us, should be mentioned, as per certification of the Bank
Superintendent of Colombia or by the designated entity.

This document shall be governed by the “Rules and Uniform uses regarding
documenting credits” (last review) published by the International Chamber of
Commerce.

 

 

 

Signature of Issuing Bank’s Legal Representative



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    43

 

ANNEX A

CONTRACTED AREA

ATTACHMENT TO EXPLORATION AND PRODUCTION CONTRACT OF “LUNA LLENA” SECTOR

The entire area comprised within the block below described is of one hundred
forty nine thousand three hundred hectares (149,300). Cartographic information
was taken from the Political Map of Colombia, digital file of the IGAC, at
1:1,500,000.

LUNA LLENA BLOCK

The polygon area formed by the apex related below is of one hundred forty nine
thousand three hundred hectares (149,300) and is located within the municipality
jurisdiction of Paz de Ariporo in Casanare state and La Primavera in Vichada
state. This area is described below and as it appears in the map enclosed as
Attachment A, that forms part of this contract, as the corresponding charts that
have taken as reference point in the auxiliary geodetic apex “TELL-117” of
Instituto Geográfico Agustín Codazzi, whose GAUSS plain coordinates with Bogota
origin are: N-1’045.241,984 meters, E-1’242.850,73 meters, which correspond to
geographical coordinates Latitude 5o 00’ 16” 0,334 at Ecuador North, Longitude
71o 53’ 29” 0,802 at Greenwich West.

Point A:

From this apex (TELL-117) it continues bound for N 70o 32’ 25” 0,633 mil E by a
distance of 161367.049 meters up to point “A”, whose coordinates are N- 1099000
meters, E- 1395000 meters.

Point B:

From this point it continues bound for NORTH by a distance of 8000 meters up to
point “B”, whose coordinates are N- 1107000 meters, E- 1395000 meters.

Point C:

From this point it continues bound for EAST by a distance of 7000 meters up to
point “C”, whose coordinates are N- 1107000 meters, E- 1402000 meters.

Point D:

From this point it continues bound for NORTH by a distance of 10000 meters up to
point “D”, whose coordinates are N- 1117000 meters, E- 1402000 meters.

Point E:

From this point it continues bound for EAST by a distance of 22000 meters up to
point “E”, whose coordinates are N- 1117000 meters, E- 1424000 meters.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    44

 

Point F:

From this point it continues bound for NORTH by a distance of 18000 meters up to
point “F”, whose coordinates are N- 1135000 meters, E- 1424000 meters.

Point G:

From this point it continues bound for EAST by a distance of 23000 meters up to
point “G”, whose coordinates are N- 1135000 meters, E- 1447000 meters.

Point H:

From this point it continues bound for NORTH by a distance of 11000 meters up to
point “H”, whose coordinates are N- 1146000 meters, E- 1447000 meters.

Point I:

From this point it continues bound for EAST by a distance of 21000 meters up to
point “I”, whose coordinates are N- 1146000 meters, E- 1468000 meters. The line
“H-I” is adjacent to the HEAVY CRUDES sector, special area of ANH.

Point J:

From this point it continues bound for SOUTH by a distance of 6000 meters up to
point “J”, whose coordinates are N- 1140000 meters, E- 1468000 meters.

Point K:

From this point it continues bound for WEST by a distance of 10000 meters up to
point “K”, whose coordinates are N- 1140000 meters, E- 1458000 meters.

Point L:

From this point it continues bound for SOUTH by a distance of 21000 meters up to
point “L”, whose coordinates are N- 1119000 meters, E- 1458000 meters.

Point M:

From this point it continues bound for WEST by a distance of 11000 meters up to
point “M”, whose coordinates are N- 1119000 meters, E- 1447000 meters.

Point N:

From this point it continues bound for SOUTH by a distance of 14000 meters up to
point “N”, whose coordinates are N- 1105000 meters, E- 1447000 meters.

Point O:

From this point it continues bound for WEST by a distance of 24000 meters up to
point “O”, whose coordinates are N- 1105000 meters, E- 1423000 meters.

Point P:

From this point it continues bound for SOUTH by a distance of 6000 meters up to
point “P”, whose coordinates are N- 1099000 meters, E- 1423000 meters.

From this point it continues bound for WEST by a distance of 28000 meters up to
point “A”, departure point and close of boundaries.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    45

 

AGENCIA NACIONAL DE HIDROCARBUROS

Calculation of Area, Bounds and Distances based on Gauss Coordinates. Bogota
origin.

Data and results chart for sector LUNA LLENA BLOCK

Jurisdiction of Municipality of Paz de Ariporo in Casanare state and La
Primavera in Vichada state

 

Point   NORTH   EAST   Distance   Dif. Norths   Dif Easts   Bounds Apex  
1,045,241.984   1,242,850.730               161,367.05   53,758.02   152,149.27
  N 70o 32’ 25” 0,633 mil E A   1,099,000.000   1,395,000.000              
8,000.00   8,000.00   0.00   NORTH B   1,107,000.000   1,395,000.000            
  7,000.00   0.00   7,000.00   EAST C   1,107,000.000   1,402,000.000          
    10,000.00   10,000.00   0.00   NORTH D   1,117,000.000   1,402,000.000      
        22,000.00   0.00   22,000.00   EAST E   1,117,000.000   1,424,000.000  
            18,000.00   18,000.00   0.00   NORTH F   1,135,000.000  
1,424,000.000               23,000.00   0.00   23,000.00   EAST G  
1,135,000.000   1,447,000.000               11,000.00   11,000.00   0.00   NORTH
H   1,146,000.000   1,447,000.000               21,000.00   0.00   21,000.000  
EAST I   1,146,000.000   1,468,000.000               6,000.00   -6,000.00   0.00
  SOUTH J   1,140,000.000   1,468,000.000               10,000.00   0.00  
-10,000.00   WEST K   1,140,000.000   1,458,000.000               21,000.00  
-21,000.00   0.00   SOUTH L   1,119,000.000   1,458,000.000              
11,000.00   0.00   -11,000.00   WEST M   1,119,000.000   1,447,000.000          
    14,000.00   -14,000.00   0.00   SOUTH N   1,105,000.000   1,447,000.000    
          24,000.00   0.00   -24,000.00   WEST O   1,105,000.000   1,423,000.000
              6,000.00   -6,000.00   0.00   SOUTH P   1,099,000.000  
1,423,000.000               28,000.00   0.00   -28,000.00   WEST A  
1,099,000.000   1,395,000.00        

POLYGON AREA (H.): 149,300



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    46

 

ANNEX A

(MAP)

 



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA    47

 

ANNEX B – MINIMUM EXPLORATORY PLAN

ATTACHMENT TO EXPLOITATION AND PRODUCTION CONTRACT OF “LUNA LLENA” SECTOR

THE CONTRACTOR shall bind to carry out the following Exploratory Plan, as
minimum:

Phase 1 (18 months):

 

•   Reprocessing and interpretation of five hundred (500) kilometers of 2D
seismic.

 

•   Acquisition and interpretation of one hundred and sixty five
(165) kilometers of 2D seismic.

 

•   Drilling of two wells up to formations that could produce hydrocarbons.

 

•   Re-entry of a well (in the event of not being able to re-entry, then
drilling of a new well)

 

•   Evaluation of the 7 wells in the area.

Phase 2 (18 months):

 

•   Drilling on one (1) exploratory well

 

•   Re-entry of a well (in the event of not being able to re-entry, then
drilling of a new well)

Phases 3 to 5 (12 months each):

 

•   Drilling of one (1) exploratory well per phase.



--------------------------------------------------------------------------------

HYDROCARBON EXPLORATORY AND PRODUCTION CONTRACT-LUNA LLENA   

 

CONTENTS

 

CLAUSE 1st

  –   DEFINITIONS   1

CLAUSE 2nd

  –   SUBJECT   6

CLAUSE 3

  –   CONTRACTED AREA   6

CLAUSE 4

  –   TERM AND PERIODS   7

CLAUSE 5

  –   MINIMUM EXPLORATORY PLAN   10

CLAUSE 6

  –   SUBSEQUENT EXPLORATORY PLAN   11

CLAUSE 7

  –   DISCOVERY AND EVALUATION   12

CLAUSE 8

  –   COMMERCIALITY STATEMENT   14

CLAUSE 9

  –   EXPLOITATION PLAN   14

CLAUSE 10

  –   EXPLOITATION WORK PLANS   16

CLAUSE 11

  –   OPERATIONS DIRECTION   17

CLAUSE 12

  –   ROYALTIES   17

CLAUSE 13

  –   MEASUREMENT   18

CLAUSE 14

  –   PRODUCTION AVAILABILITY   19

CLAUSE 15

  –   NATURAL GAS   19

CLAUSE 16

  –   CONTRACTUAL ECONOMICAL RIGHTS OF ANH   19

CLAUSE 17

  –   Joint exploitation   24

CLAUSE 18

  –   PROPERTY OF ASSETS   24

CLAUSE 19

  –   INFORMATION SUPPLY AND CONFIDENTIALITY   25

CLAUSE 20TH

  –   INSPECTION AND FOLLOW UP   26

CLAUSE 21ST

  –   INSURANCES   26

CLAUSE 22nd

  –   GUARANTEES   27

CLAUSE 23

  –   SUBCONTRACTORS, PERSONNEL AND TECHNOLOGY TRANSFER   28

CLAUSE 24

  –   OPERATOR   29

CLAUSE 25

  –   RIGHTS OF ASSIGNMENT   30

CLAUSE 26

  –   FORCE MAJEURE AND FORTUITOUS EVENT   30

CLAUSE 27

  –   SOLUTION OF DISPUTES BETWEEN THE PARTIES   32

CLAUSE 28

  –   TERMINATION   33

CLAUSE 29

  –   ENVIRONMENT   35

CLAUSE 30TH

  –   ABANDONMENT   36

CLAUSE 31ST

  –   CONTRACTUAL DOMICILE AND APPLICABLE LAW   38

CLAUSE 32nd

  –   SPOKESMANSHIP REPRESENTATION   38

CLAUSE 33

  –   PAYMENTS AND CURRENCY   38

CLAUSE 34

  –   TAXES   39

CLAUSE 35

  –   NOTICES AND COMMUNICATIONS   39

CLAUSE 36

  –   EXTERNAL COMMUNICATIONS   39

CLAUSE 37

  –   LANGUAGE   39

CLAUSE 38

  –   EXECUTION   40

ANNEX C

  –   MODEL OF LETTER OF CREDIT   41

ANNEX A

      43

ANNEX A

      46

ANNEX B

  –   MINIMUM EXPLORATORY PLAN   47



--------------------------------------------------------------------------------

THIS SHEET FORMS PART OF THE PUBLIC DEED NO. 0216 of January 30th, 2006.

GRANTOR:

 

(Signature)

GUILLERMO SANCHEZ BARBOSA

P.P. 132457597

NIT. 800.187.974-3

LEGAL REPRESENTATIVE

(Who acts on behalf and representation of HARKEN DE COLOMBIA LIMITED).

Notary 11.

 

(Signature)

ZULMA NAVARRO DE BAUTISTA



--------------------------------------------------------------------------------

SECOND (2ND) COPY (PHOTOCOPY) OF THE DEED NO. 0216 OF JANUARY 30, 2006 TAKEN
FROM ITS ORIGINAL IN CONFORMITY TO ARTICLE 41 OF DECREE 2148 OF 1983, ISSUED IN
BOGOTA, D.C. IN FEBRUARY 1ST, 2006, IN THIRTY ONE (31) USEFUL SHEETS INTENDED
TO: THE INTERESTED.

 

(Signature)

ZULMA NAVARRO DE BAUTISTA

NOTARY 11